AGREEMENT AND PLAN OF MERGER

By and Among

SHURGARD STORAGE CENTERS, INC.
("Shurgard")

SSCI MINNESOTA CORPORATION
("Merger Subsidiary")

and

TWO S PROPERTIES, INC.
THREE S PROPERTIES, INC.
SUPERIOR STORAGE I, LLC
SUPERIOR STORAGE II, LLC
SUPERIOR WOODBURY, LLC
(collectively, the "Companies")

and

The revocable Trust of GERALD A. SCHWALBACH
The revocable Trust of PATRICK L. STOTESBERY
(collectively, the "Trusts")

and

GERALD A. SCHWALBACH
PATRICK L. STOTESBERY


March 10, 2003

CONTENTS

[image77.gif]

AGREEMENT AND PLAN OF MERGER

AGREEMENT AND PLAN OF MERGER

, dated as of March 10, 2003 (this "Agreement"), by and among Shurgard Storage
Centers, Inc., a Washington corporation ("Shurgard"), SSCI Minnesota
Corporation, a Washington corporation and a wholly-owned subsidiary of Shurgard
(the "Merger Subsidiary"); Two S Properties, Inc., a Minnesota corporation ("Two
S"), Three S Properties, Inc., a Minnesota corporation ("Three S" and, together
with Two S, the "Corporations"), Superior Storage I, LLC, a Minnesota limited
liability company ("Superior I"), Superior Storage II, LLC, a Minnesota limited
liability company ("Superior II"), Superior Woodbury, LLC, a Minnesota limited
liability company ("Superior Woodbury" and, together with Superior I and
Superior II, the "LLCs" and, together with the Corporations, Superior I and
Superior II, the "Companies"); Gerald A. Schwalbach ("Schwalbach"); the
Revocable Trust of Gerald A. Schwalbach dated December 23, 1998 (the "Schwalbach
Trust"); Patrick L. Stotesbery ("Stotesbery") and the Revocable Trust of Patrick
L. Stotesbery dated January 27, 1999 (the "Stotesbery Trust" and, together with
the Schwalbach Trust, the "Trusts"). The Companies, Shurgard, Schwalbach,
Stotesbery and the Trusts shall collectively be referred to herein as the
"Parties."



RECITALS

A. The Parties hereto desire to consummate a merger whereby the Companies will
be merged with and into the Merger Subsidiary (the "Merger"), all upon the terms
and subject to the conditions set forth in this Agreement and in accordance with
the Washington Business Corporation Act, as amended (the "WBCA"), the Washington
Limited Liability Company Act (the "WLLCA"), as amended, the Minnesota Business
Corporation Act, as amended (the "MBCA") and the Minnesota Limited Liability
Company Act, as amended (the "MLLCA"), whereby the Owners will receive shares of
Shurgard Class A Common Stock ("Shurgard Common Stock") at Closing in accordance
with this Agreement;

B. The respective boards of directors of Shurgard and the Merger Subsidiary have
reviewed the terms of the Merger and have determined that the Merger is in best
interest of their respective shareholders, and Shurgard has approved the Merger
as the sole shareholder of Merger Subsidiary;

C. The respective boards of directors of the Corporations and the respective
boards of governors of the LLCs have reviewed the terms of the Merger and have
determined that the Merger is in the best interest of their respective Owners;

D. For Federal Income Tax purposes, it is intended that the Merger of the
Corporations will qualify as a reorganization within the meaning of Section
368(a) of the Code;

E. Shurgard and Merger Subsidiary have required, as a condition to their
willingness to enter into this Agreement, that the Trusts enter into a Voting
Agreement (the "Voting Agreement") with Shurgard and Merger Subsidiary,
substantially in the form attached hereto as Exhibit A, concurrently with the
execution and delivery of this Agreement;

F. No vote of the shareholders of Shurgard is required under the WBCA to enter
into this Agreement or to consummate the transactions contemplated hereby; and

G. Shurgard, the Merger Subsidiary, the Companies and the Trusts desire to make
certain representations, warranties and agreements in connection with the Merger
and also to prescribe various conditions to the Merger.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements herein contained, the Parties agree as follows:

ARTICLE I
DEFINITIONS

For purposes of this Agreement, unless otherwise defined herein, capitalized
terms and terms listed herein shall have the following meanings:

"Affiliate" of any Person shall mean any other Person that, directly or
indirectly, through one or more intermediaries, controls or is controlled by or
is under common control with such Person. "Control" (including, with correlative
meanings, the terms "controlled by" and "under common control with"), as used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

"Agreement" shall have the meaning as given in the Preamble hereto.

"April 30, 2002 Pro Forma Balance Sheets" shall have the meaning set forth in
Section 2.11(a).

"Articles of Merger" shall have the meaning set forth in Section 2.3.

"Authorization" shall mean any consent, license, permit, grant, authorization,
certificate, endorsement, qualification or approval of any Governmental Entity
that is used in or necessary to (a) the ownership, operation or conduct of the
business of any Person, or (b) permit any Person to own or lease its properties.

"Business" shall mean the business and operations of the Companies with respect
to the ownership, development and operation of the Properties and the
liabilities related thereto or arising therefrom, but shall exclude the business
and operations of the Companies with respect to the ownership, development and
operation of the Unrelated Assets and the liabilities related thereto or arising
therefrom.

"Business Day" shall mean a day other than a Saturday, a Sunday, or a day on
which banks in New York, New York are permitted or required by law to close.

"Business Employees" shall mean all employees of the Companies and/or Superior
Management, other than the employees of the Company and/or Superior Management
located at the headquarters of the Companies in Minnetonka, Minnesota or
employed in the operation of the Unrelated Assets.

"Claims" shall mean any civil, criminal or administrative claim, demand, cause
of action, suit, proceeding, arbitration, hearing or investigation.

"CERCLA" shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. Section 9601 et seq., as amended.

"Closing" shall mean the consummation of the Merger under this Agreement.

"Closing Date" shall mean the date referred to in Section 2.2.

"COBRA" shall mean the health care continuation provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (currently reflected in
Part 6 of Subtitle B of Title I of ERISA and Section 4980B(f) of the Code and
the regulations thereunder).

"Code" shall mean the Internal Revenue Code of 1986, as amended, and all
regulations promulgated thereunder.

"Companies" shall mean, collectively, the Corporations and the LLCs.

"Companies Disclosure Schedule" shall mean a document dated the date of this
Agreement referring specifically to the representations and warranties in this
Agreement and delivered by the Companies to Shurgard.

"Companies Intellectual Property" shall have the meaning set forth in
Section 3.11(a).

"Companies Owners' Meetings" shall have the meaning set forth in Section 6.15.

"Confidential Information" shall mean all confidential and proprietary
information of the Companies and the Owners, including information concerning
the business, financial condition, operations, assets and liabilities of the
Companies or the Owners.

"Contract" shall mean all contracts, agreements, licenses, obligations,
promises, instruments and other undertakings and arrangements, including
purchase orders, sales orders, sale and distribution agreements, supply and
processing agreements and all other agreements relating primarily or exclusively
to the operation of the Business, other than leases, rental and/or occupancy
agreements for storage units entered into in the ordinary course of business.

"Corporation Certificates" shall mean the certificates representing the shares
of Corporation Stock.

"Corporations" shall mean, collectively, Two S and Three S.

"Corporation Stock" shall mean, collectively, all issued and outstanding shares
of Two S Stock and Three S Stock.

"Corporation Shareholder Approval" shall have the meaning set forth in
Section 3.4(a).

"Deductible" shall have the meaning set forth in Section 9.4(a)

"Dissenting Interests" shall have the meaning set forth in Section 2.9.

"DOJ" shall mean the United States Department of Justice.

"Effective Date" shall have the meaning as given in Section 2.3.

"Effective Time" shall have the meaning as given in Section 2.3.

"Employee Benefit Plan" shall mean any retirement, pension, profit sharing,
deferred compensation, stock bonus, savings, bonus, incentive, cafeteria,
medical, dental, vision, hospitalization, life insurance, accidental death and
dismemberment, medical expense reimbursement, dependent care assistance, tuition
reimbursement, disability, sick pay, holiday, vacation, severance, stock option,
restricted stock, phantom stock, stock appreciation rights, fringe benefit or
other employee benefit plan, fund, policy, program, contract, arrangement or
payroll practice of any kind (including any "employee benefit plan", as defined
in Section 3(3) of ERISA) (a) sponsored, maintained or contributed to by any of
the Companies, Superior Management or any ERISA Affiliate or to which any of the
Companies, Superior Management or any ERISA Affiliate is a party, (b) covering
or benefiting any current or former officer, employee, agent, director or
independent contractor of any of the Companies, Superior Management or any ERISA
Affiliate (or any dependent or beneficiary of any such individual), or (c) with
respect to which any of the Companies, Superior Management or any ERISA
Affiliate has (or could have) any obligation or liability.

"Encumbrance" shall mean any lien, mortgage, deed of trust, pledge, security
interest, charge, equitable interest, right of first refusal, community property
interest, covenant, option, title defect, restriction, exception or other
adverse interest or encumbrance of any kind or nature whatsoever, whether or not
perfected, including, without limitation, any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.

"Engel" shall mean Greg Engel.

"Environment" shall mean soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins and
wetlands), subsurface waters, groundwaters, drinking water supply, sediments,
air (including outdoor and indoor air), plant and animal life, and any other
environmental medium or natural resource.

"Environmental, Health, and Safety Liabilities" shall mean any Losses or other
responsibility (including financial) arising from or under any Environmental Law
or Occupational Safety and Health Law and consisting of or relating to any
environmental, health, or safety matters or conditions, including any Remedial
Action relating thereto.

"Environmental Law" shall mean any Law or common law, whether existing as of
Closing or at any time prior thereto, relating to the protection of human
health, safety or the Environment.

"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended, and all regulations promulgated thereunder.

"ERISA Affiliate" shall mean any corporation, partnership, limited liability
company, sole proprietorship, joint venture, trade, business or other entity or
organization that, together with any Person, is treated as a single employer
under Section 414(b), (c) or (m) of the Code.

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended, and
all regulations promulgated thereunder.

"Executive Officers of Shurgard" shall mean those officers designated as
executive officers by Shurgard for purposes of Section 16a-4(f) of the Exchange
Act.

"Federal Income Taxes" shall mean any income and employment imposed under the
Code, plus any interest, penalties or additions to tax imposed under the Code
with respect to such taxes.

"Final Closing Balance Sheets" shall have the meaning set forth in
Section 2.11(c).

"Financial Statements" shall have the meaning set forth in Section 3.6(a).

"GAAP" shall mean generally accepted accounting principles established by the
American Institute of Certified Public Accountants.

"Governmental Entity" shall mean a federal, state, provincial, local, county or
municipal government, governmental, regulatory or administrative agency,
department, commission, board, bureau, or other authority or instrumentality,
domestic or foreign, including, without limitation, any body exercising or
entitled to exercise, any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power of any nature.

"Gross Revenue" shall have the meaning set forth in Section 2.12(a).

"Gross Revenue Notice" shall have the meaning set forth in Section 2.12(c).

"Gross Revenue Report" shall have the meaning set forth in Section 2.12(b).

"Hazardous Activity" shall mean the distribution, generation, handling,
importing, management, manufacturing, processing, production, refinement,
Release, storage, transfer, transportation, disposal, treatment or use
(including any withdrawal or other use of groundwater) of Hazardous Materials.

"Hazardous Materials" shall mean any toxic or hazardous materials or substances,
including asbestos, polychlorinated biphenyls, contaminants, pollutants,
chemicals, flammable explosives, radioactive materials, petroleum and petroleum
products and any chemicals, materials, substances or wastes that are regulated,
designated, defined or included in any definition under any Environmental Law as
hazardous, radioactive, infections or toxic.

"HIPAA" shall mean the Health Insurance Portability and Accountability Act of
1996, as amended.

"Identified Employees" shall mean those Business Employees identified in writing
by Shurgard within ten (10) days following the execution of this Agreement that
will be employed by Shurgard following the Effective Date.

"Indebtedness" shall mean all outstanding indebtedness for borrowed money owed
by the Companies to the Owners or any Affiliates of the Owners, one or more of
the other Companies, banks or other financial institutions.

"Indemnified Parties" shall have the meaning set forth in Section 9.5(a).

"Indemnifying Parties" shall have the meaning set forth in Section 9.5(a).

"Interim Balance Sheets" shall have the meaning set forth in Section 3.6.

"IRS" shall mean the United States Internal Revenue Service.

"Knowledge of the Companies" shall mean, with respect to a particular fact or
other matter, that either Schwalbach, Stotesbery or Engel had (a) actual
knowledge thereof or (b) acting as a reasonable operator of self-storage
facilities, should have had such knowledge; provided that "Knowledge of the
Companies" will not include an exposure or risk to the Properties or the
Business if the exposure or risk is: (i) inherent to the operation of
self-storage facilities in the manner consistent with industry practices, or
(ii) one which Shurgard has related to the operation of its self-storage
facilities in the manner in which it operates such facilities, unless, in either
of such cases, Schwalbach, Stotesbery or Engel have actual knowledge that such
exposure or risk exists and has specific application to the Business or one or
more of the Properties. Nothing in this provision shall require the Companies,
Schwalbach, Stotesbery or Engel to consult with third parties (other than
employees of the Companies) regarding the content of any of the representations,
warranties and covenants contained in this Agreement unless Schwalbach,
Stotesbery or Engel have actual knowledge of a particular fact or matter with
respect to which a reasonable operator of self-storage facilities would consult
with a third party and such consultation could not reasonably be expected to
have an adverse effect on the Business or the Properties.

"Knowledge of Shurgard" shall mean, with respect to a particular fact or other
matter, that any of the Executive Officers of Shurgard had (a) actual knowledge
thereof or (b) acting as a reasonable executive officer within the scope of his
or her responsibilities, should have had such knowledge; provided that
"Knowledge of Shurgard" will not include an exposure or risk to Shurgard's
business or properties if the exposure or risk is inherent to the operation of
self-storage facilities in the manner consistent with industry practices, unless
any such Executive Officer has actual knowledge that such exposure or risk
exists and has specific application to Shurgard.

"Law" shall mean any domestic or foreign, statute, ordinance or other law, rule,
regulation or binding interpretation of any Governmental Entity and any decree,
injunction, judgment, order, ruling or assessment entered by any Governmental
Entity.

"LLCs" shall mean, collectively, Superior I, Superior II and Superior Woodbury.

"LLC Member Approval" shall have the meaning set forth in Section 3.4(b).

"LLC Membership Interests" shall mean, collectively, all issued and outstanding
Superior I Membership Interests, Superior II Membership Interests and Superior
Woodbury Membership Interests.

"LLC Membership Interest Assignment" shall mean the assignment of the LLC
Membership Interests in connection with the Merger.

"Losses" shall have the meaning set forth in Section 9.2(a).

"MBCA" shall have the meaning set forth in the Recitals hereto.

"Merger" shall have the meaning set forth in the Recitals hereto.

"Merger Subsidiary" shall have the meaning set forth in the Preamble hereto.

"Merger Subsidiary Common Stock" shall have the meaning set forth in
Section 5.2.

"Minnesota Secretary" shall have the meaning set forth in Section 2.3.

"MLLCA" shall have the meaning as given in the Recitals hereto.

"NBS" shall mean NBS Associates Limited Partnership, a Minnesota limited
partnership.

"NDLC" shall mean NDLC Limited Partnership, a Minnesota limited partnership.

"Occupational Safety and Health Law" shall mean any Law designed to provide safe
and healthful working conditions and to reduce occupational safety and health
hazards.

"Order" shall mean any award, decision, injunction, restraining order, judgment,
decree, writ, order, rule or verdict entered, issued, made or rendered by any
court, administrative agency or other Governmental Entity or by any arbitrator.

"Organizational Documents" shall mean the articles of organization pursuant to
which any of the LLCs was formed and any operating agreement or bylaws pursuant
to which any such LLC may be governed.

"Owners" shall mean NDLC, NBS and the Trusts.

"Owners Indemnified Parties" shall have the meaning set forth in Section 9.3.

"Parties" shall mean Shurgard, the Companies, Schwalbach, Stotesbery and the
Trusts.

"Person" shall mean any individual, partnership, joint venture, corporation,
trust, limited liability company, unincorporated organization, Governmental
Entity and any other entity.

"Post-Closing Notice" shall have the meaning set forth in Section 2.11(c).

"Preliminary Closing Balance Sheets" shall have the meaning set forth in
Section 2.11(a).

"Proceeding" shall mean any action, arbitration, hearing, audit, investigation,
litigation or suit (whether civil, criminal, administrative, investigative or
informal) commenced, brought, conducted or heard by or before, or otherwise
involving any Governmental Entity or arbitrator.

"Property" or "Properties" shall have the meaning set forth in Section 3.10.1.

"Proxy Statement" shall have the meaning set forth in Section 6.14.

"Recapitalization" shall have the meaning set forth in Section 2.10(c).

"Registration Statement" shall have the meaning set forth in Section 6.14.

"REIT" shall mean a real estate investment trust, within the meaning of
Section 856 of the Code.

"Related Person" shall have the meaning set forth in Section 3.22.

"Release" shall mean any releasing, spilling, emitting, leaking, pumping,
escaping, dumping, injecting, depositing, disposing, discharging, dispersing or
leaching into the Environment, whether intentional or unintentional.

"Remedial Action" shall mean any action required by any Governmental Entity or
necessary to obtain compliance with any Environmental Law to (a) investigate,
monitor, cleanup, remove, remediate, treat, dispose or in any other way address
any Hazardous Materials, (b) prevent the Release of any Hazardous Materials, or
(c) perform pre-remedial studies and investigations or post-remedial monitoring
and care.

"Rule 145 Affiliate" shall have the meaning set forth in Section 6.16.

"Schwalbach" shall mean Gerald A. Schwalbach.

"Schwalbach Trust" shall mean the Revocable Trust of Gerald A. Schwalbach
created under agreement dated December 23, 1998.

"SEC" shall mean the United States Securities and Exchange Commission.

"Securities Act" shall mean the Securities Act of 1933, as amended, and all
regulations promulgated thereunder.

"Shurgard" shall mean Shurgard Storage Centers, Inc., a Washington corporation.

"Shurgard Common Stock" shall mean Shurgard's Class A Common Stock, par value
$.001 per share.

"Shurgard Disclosure Schedule" shall mean a document dated the date of this
Agreement referring specifically to the representations and warranties in this
Agreement and delivered by Shurgard to the Owners.

"Shurgard Employee Benefit Plans" shall have the meaning set forth in
Section 6.12(a).

"Shurgard Indemnified Parties" shall have the meaning as set forth in
Section 9.2.

"Shurgard Intellectual Property" shall have the meaning set forth in
Section 5.9.

"Shurgard Material Adverse Effect"

means an event, circumstance, change or effect that is or could reasonably be
expected to be materially adverse, individually or in the aggregate, to the
business, properties, assets, liabilities, revenues, income, results of
operation, condition (financial or otherwise) or prospects of Shurgard and its
subsidiaries, considered as a whole, other than any event, change, circumstance
or effect (i) relating to the economy or securities markets in general, (ii)
inherent to the operation of self-storage facilities in a manner consistent with
industry practices or (iii) resulting from the execution of this Agreement, the
announcement of this Agreement and the transactions contemplated hereby.



"Shurgard Real Property" shall have the meaning set forth in Section 5.10.

"Shurgard SEC Filings" shall have the meaning set forth in Section 5.6(a).

"Shurgard Shareholder Form" shall have the meaning set forth in Section 2.8(b).

"Stotesbery" shall mean Patrick L. Stotesbery.

"Stotesbery Trust" shall mean the Revocable Trust of Patrick L. Stotesbery
created under agreement dated January 27, 1999.

"Superior I" shall mean Superior Storage I, LLC, a Minnesota limited liability
company.

"Superior I Membership Interests" shall have the meaning set forth in
Section 3.3.1(c).

"Superior II" shall mean Superior Storage II, LLC, a Minnesota limited liability
company.

"Superior II Membership Interests shall have the meaning set forth in
Section 3.3.1(d).

"Superior Management" shall mean Superior Management, LLC, a Minnesota limited
liability company.

"Superior Woodbury" shall mean Superior Woodbury, LLC, a Minnesota limited
liability company.

"Superior Woodbury Membership Interests" shall have the meaning set forth in
Section 3.3.1(e).

"Surviving Corporation" shall have the meaning set forth in Section 2.1.

"Tax" (and, in the plural, "Taxes") shall have the meaning set forth in
Section 3.12(a).

"Tax Returns" shall have the meaning set forth in Section 3.12(b).

"Three S" shall mean Three S Properties, Inc., a Minnesota corporation.

"Three S Stock" shall have the meaning set forth in Section 3.3.1(b).

"Third Party Accountants" shall have the meaning set forth in Section 2.11(d).

"Third Party Claim" shall have the meaning set forth in Section 9.5(a).

"Transition Agreement" shall have the meaning set forth in Section 2.10(d).

"Trusts" shall mean the Schwalbach Trust and the Stotesbery Trust.

"Two S" shall mean Two S Properties, Inc., a Minnesota corporation.

"Two S Stock" shall have the meaning set forth in Section 3.3.1(a).

"Unrelated Assets" shall have the meaning set forth in Section 2.10(a).

"Unrelated Assets Transfer" shall have the meaning set forth in Section 2.10(a).

"Voting Agreement" shall have the meaning set forth in the Recitals hereto.

"Washington Secretary" shall have the meaning set forth in Section 2.3.

"WBCA" shall have the meaning set forth in the Recitals hereto.

"WLLCA" shall have the meaning set forth in the Recitals hereto.

ARTICLE II
THE MERGER

2.1 The Merger

(a) Upon the terms and subject to the conditions hereof and in accordance with
the WBCA, the WLLCA, the MBCA and the MLLCA, the Companies shall be merged with
and into the Merger Subsidiary at the Effective Time of the Merger. Following
the Merger, the separate corporate and company existence of the Companies shall
cease and the Merger Subsidiary shall continue as the surviving corporation (the
"Surviving Corporation") and shall succeed to and assume all the rights and
obligations of the Companies in accordance with the WBCA, the WLLCA, MBCA and
the MLLCA.

(b) The Merger shall have the effects set forth herein and in Section 23B.11.060
of the WBCA, Section 302A.641 of the MBCA, Section 25.15.415 of the WLLCA and
Section 322B.75 of the MLLCA. If at any time after the Effective Time, the
Merger Subsidiary as the Surviving Corporation shall consider or be advised that
any further assignments or assurances in law or otherwise are necessary or
desirable to vest, perfect or confirm, of record or otherwise, in the Surviving
Corporation, all rights, title and interests in all real estate and other
property and all privileges, powers and franchises of the Companies and the
Merger Subsidiary, the Surviving Corporation and its proper officers and
directors, in the name and on behalf of the Companies and the Merger Subsidiary,
shall execute and deliver all such proper deeds, assignments and assurances in
law and do all things necessary and proper to vest, perfect or confirm title to
such property or rights in the Surviving Corporation and otherwise to carry out
the purpose of this Agreement, and the proper officers and directors of the
Surviving Corporation are fully authorized in the name of the Companies and the
Merger Subsidiary or otherwise to take any and all such action.

(c) Except as otherwise required by the IRS pursuant to a determination (as
defined in Section 1313 of the Code) or otherwise, or by applicable law, the
Parties shall not take a position on any Tax Returns inconsistent with the
treatment of the Merger for Tax purposes (i) with respect to the Corporations as
a reorganization within the meaning of Section 368(a)(1)(A) of the Code and (ii)
with respect to the LLCs as a taxable acquisition of the LLCs' assets.

(d) With respect to the Merger of the LLCs, the Parties hereto will use
commercially reasonable efforts to agree as to the allocation of the value of
the Shurgard Common Stock, allocable to the Owners of the LLCs pursuant to
Exhibit D as of the Closing Date, among the classes of assets of the LLCs. Such
allocation shall be in accordance with Section 1060 of the Code and shall be
modified by the Parties after the Effective Time as necessary to reflect the
amounts set forth on the Final Closing Balance Sheets or any additional shares
of Shurgard Common Stock issued pursuant to Section 2.12 of this Agreement. The
Parties hereto shall report, act and file Tax Returns consistent with such
allocation, unless required to do otherwise by applicable Law.

2.2 The Closing

Subject to the terms and conditions of this Agreement, the closing of the Merger
shall take place on the earliest practicable business day (the "Closing Date")
after the satisfaction or waiver of the conditions set forth in Article VII at
10 a.m. local time at the offices of Perkins Coie LLP, 1201 Third Avenue,
48th Floor, Seattle, Washington, or such other date, time or location as
Shurgard and the Trusts shall agree.

2.3 Effective Date and Time

On the Closing Date and subject to the terms and conditions hereof, articles of
merger substantially in the form of Exhibit B complying with the applicable
provisions of the WBCA and WLLCA and in such form and executed in such manner as
required by the Secretary of State of the State of Washington (the "Washington
Secretary") shall be delivered for filing with the Washington Secretary, and
articles of merger substantially in the form of Exhibit C complying with the
applicable provisions of the MBCA and the MLLCA and in such form and executed in
such manner as required by the Secretary of State of the State of Minnesota (the
"Minnesota Secretary") shall be delivered for filing with the Minnesota
Secretary (all such articles of merger, collectively, the "Articles of Merger").
The Merger shall become effective on the date (the "Effective Date") and at the
time (the "Effective Time") that the Articles of Merger shall have been accepted
for filing by the Washington Secretary and the Minnesota Secretary, or at such
other time as may be specified in the Articles of Merger as filed. If either the
Washington Secretary or the Minnesota Secretary requires any changes in the
Articles of Merger as a condition to the filing of the Articles of Merger or the
issuance of a certificate to the effect that the Merger is effective, Shurgard
and the Companies will execute any necessary revisions incorporating such
changes, provided such changes are not inconsistent with and do not result in
any material change in the terms of this Agreement.

2.4 Articles of Incorporation of the Surviving Corporation

At the Effective Time, the articles of incorporation of the Merger Subsidiary as
in effect immediately prior to the Effective Time shall be the articles of
incorporation of the Surviving Corporation. Thereafter, the articles of
incorporation may be amended or repealed in accordance with their terms and as
provided by Law.

2.5 Bylaws of the Surviving Corporation

At the Effective Time, the bylaws of the Merger Subsidiary as in effect
immediately prior to the Effective Time shall be the bylaws of the Surviving
Corporation. Thereafter, the bylaws may be amended or repealed in accordance
with their terms and the articles of incorporation of the Surviving Corporation
and as provided by Law.

2.6 Directors and Officers

At the Effective Time, the directors and officers of the Merger Subsidiary shall
continue in office as the directors and officers of the Surviving Corporation,
and such directors and officers shall hold office in accordance with and subject
to the articles of incorporation and bylaws of the Surviving Corporation.

2.7 Conversion of Shares

As of the Effective Time, by virtue of the Merger and without any action on the
part of Shurgard, the Merger Subsidiary, the Companies or the holders of any
shares of capital stock of the Corporations or the holders of any units of
ownership interest in the LLCs:

(a) Each share of common stock, par value $0.001 per share, of Merger Subsidiary
that is issued and outstanding immediately prior to the Effective Time shall
remain outstanding, unchanged by the reason of the Merger, as one fully paid and
nonassessable share of common stock, par value $0.001 per share of the Surviving
Corporation.

(b) All shares of any class of capital stock of either of the Corporations held
in the treasury of such Corporation immediately prior to the Effective Time, if
any, shall be cancelled and extinguished as of the Effective Time, without any
conversion thereof and no amount or other consideration shall be delivered or
deliverable in exchange therefor.

(c) All issued and outstanding shares of the capital stock of the Corporations
and all issued and outstanding membership interests of the LLCs shall be
converted into an aggregate of 3,050,000 shares of Shurgard Common Stock,
allocated among the Companies as set forth on Exhibit D.

(d) No later than fifteen (15) days prior to the Closing, the Companies shall
deliver to Shurgard a copy of Schedule A which shall set forth the name of each
Owner and (i) the Corporation Stock and LLC Membership Interests to be owned by
each such Owner, following the Unrelated Asset Transfer, the payment of the
Indebtedness and the Recapitalization, and (ii) the aggregate number of shares
of Shurgard Common Stock to which each such Owner shall be entitled pursuant to
the Merger and this Section 2.7.

2.8 Issuance of Shurgard Common Stock; Exchange of Certificates

(a) The shares of Shurgard Common Stock that each Owner shall be entitled to
receive pursuant to the Merger in exchange for Corporation Stock or LLC
Membership Interests shall be deemed to have been issued and outstanding at the
Effective Time. Until the Corporation Certificates and/or the LLC Membership
Interest Assignments of an Owner are surrendered for exchange, the Corporation
Stock and LLC Membership Interests shall, after the Effective Time, represent
for all purposes only the right to receive a certificate or certificates
evidencing the number of shares of Shurgard Common Stock into which the
Corporation Stock or LLC Membership Interests of such Owner shall have been
converted pursuant to Section 2.7, the cash value of any fraction of a share of
Shurgard Common Stock as provided in Section 2.8(d) and any dividends or
distributions as provided in Section 2.8(e).

(b) At least ten (10) Business Days prior to the Closing, Shurgard shall furnish
each Owner with a form setting forth the information and certifications
customarily required by its transfer agent prior to the issuance and delivery of
stock certificates representing Shurgard Common Stock, such form to be as set
forth in Exhibit E (the "Shurgard Shareholder Form"). At the Closing, each Owner
shall deliver to Shurgard the Corporation Certificates representing all of the
issued and outstanding shares of the capital stock of the Corporations owned by
such Owner and the LLC Membership Interest Assignments relating to all of the
issued and outstanding membership interests in the LLCs owned by such Owner, as
well as the applicable Shurgard Shareholder Forms. Each Corporation Certificate
shall be duly endorsed for transfer by such Owner or accompanied by stock powers
or assignments in blank duly executed by such Owner. Each LLC Membership
Interest Assignment and Shurgard Shareholder Form shall be duly executed by such
Owner. The failure by any Owner or Owners to comply with this Section 2.8(b)
shall not affect the Closing or the effectiveness of the Merger.

(c) Immediately following the Effective Time, Shurgard shall pay or deliver to
each Owner who has fully complied with Section 2.8(b), (i) one or more
certificates (in such denominations as specified by such Owner no later than
five (5) days prior to the Closing Date) representing the number of whole shares
of Shurgard Common Stock into which the Corporation Stock and the LLC Membership
Interests owned by such Owner shall have been converted pursuant to Section 2.7,
(ii) the amount of cash in lieu of fractional shares pursuant to Section 2.8(d)
and (iii) any dividends or other distributions to which such holder is entitled
pursuant to Section 2.8(e) with respect to such shares of Shurgard Common Stock.
All Corporation Stock and LLC Membership Interests owned by the same Owner shall
be aggregated in determining the total number of shares of Shurgard Common Stock
and cash in lieu of fractional shares to be received by such Owner pursuant to
Section 2.7. Any Owner who has not fully complied with Section 2.8(b) shall not
be entitled to receive the certificates representing shares of Shurgard Common
Stock, cash in lieu or fractional shares or dividends as provided in this
Section 2.8(c) until such Owner has so complied.

(d) No fractional shares of Shurgard Common Stock and no certificates or scrip
therefor, or other evidence of ownership thereof, shall be issued in connection
with the Merger, no dividend or other distribution of Shurgard shall relate to
any fractional share and such fractional share interests shall not entitle the
owner thereof to vote or to any rights of a shareholder of Shurgard. Any
fractional share of Shurgard Common Stock which would otherwise be issued to an
Owner under Section 2.8(c) shall not be issued but rather (in lieu of such
fractional share) Shurgard shall pay to such Owner an amount of cash (without
interest) determined by multiplying such fractional share by the closing price
of Shurgard Common Stock on the New York Stock Exchange on the Effective Date.

(e) The Owners will be entitled to dividends or other distributions pertaining
to the shares of Shurgard Common Stock into which their Corporation Stock and
LLC Membership Interests have been converted pursuant to Section 2.7 that become
payable to Persons who are holders of record of Shurgard Common Stock as of a
record date on or after the Effective Date, but only after they have surrendered
their Corporation Certificates or delivered their LLC Membership Interest
Assignments and furnished the appropriate Shurgard Shareholder Forms as
contemplated in Section 2.8(a). The Owners will not be entitled, however, to
dividends or other distributions that become payable before or after the
Effective Date to Persons who were holders of record of Shurgard Common Stock as
of a record date that is prior to the Effective Date.

(f) In the event that any Corporation Certificates shall have been lost, stolen
or destroyed, upon the making of an affidavit of that fact by the Owner claiming
such certificate to be lost, stolen or destroyed, Shurgard shall issue in
exchange for such lost, stolen or destroyed certificate the shares of Shurgard
Common Stock that such Owner is entitled to receive pursuant to Section 2.7;
provided, however, that Shurgard may in its discretion, and as a condition
precedent to the issuance thereof, require such Owner to provide Shurgard with
an indemnity agreement and/or bond against any claim that may be made against
Shurgard with respect to the certificate alleged to have been lost, stolen or
destroyed.

(g) All certificates evidencing shares of Shurgard Common Stock that are issued
in exchange for Corporation Stock and LLC Membership Interests in accordance
with the terms of this Agreement, together with any cash paid for fractional
shares pursuant to Section 2.7(d), shall be deemed to have been issued in full
satisfaction of all rights pertaining to the Corporation Stock represented by
the surrendered Corporation Certificates and LLC Membership Interests conveyed
by the LLC Membership Interest Assignments.

2.9 Dissenters' Rights

To the extent that holders thereof are entitled to appraisal rights under
Section 302A.471 of the MBCA or Section 322B.383 of the MLLCA, all Corporation
Stock and all LLC Membership Interests issued and outstanding immediately prior
to the Effective Time and held by a holder who has properly exercised and
perfected its demand for appraisal rights under Sections 302A.471 and 302.473 of
the MBCA or Sections 322B.383 and 322B.386 of the MLLCA (the "Dissenting
Interests") shall not be converted into the right to receive shares of Shurgard
Common Stock, but the holders of Dissenting Interests shall be entitled to
receive from the Companies such consideration as shall be determined pursuant to
Sections 302A.471 and 302A.473 of the MBCA or Sections 322B.383 and 322B.386 of
the MLLCA, as applicable; provided, however, that if any such holder shall have
failed to perfect or shall effectively withdraw or lose its right to appraisal
and payment under the MBCA or the MLLCA, as applicable, such holder's
Corporation Stock and/or LLC Membership Interests shall thereupon be deemed to
have been converted, as of the Effective Time, into the right to receive shares
of Shurgard Common Stock, without any interest thereon, and such ownership
interests shall not be deemed to be Dissenting Interests.

2.10 Unrelated Assets

(a) Prior to the Closing, each of the Companies shall transfer, distribute or
otherwise dispose (the "Unrelated Assets Transfer") of all assets of the
Companies (the "Unrelated Assets"), other than (i) the Properties, including the
land, the land improvements thereto and the buildings located thereon, (ii) the
equipment, furniture and fixtures and other personal property, whether tangible
or intangible, owned by the Companies and physically located on the Properties
and used in the operation and maintenance of the Properties, (iii) the leases,
rental and/or occupancy agreements with tenants for storage units located at the
Properties, (iv) the Contracts listed on Section 3.9.1 of the Companies
Disclosure Schedules, other than (A) the Employee Benefit Plans listed in
Section 3.14.1 of the Companies Disclosure Schedules, (B) the insurance
Contracts listed in Section 3.15 of the Companies Disclosure Schedules, (C) the
Contracts relating to the Indebtedness referred to in item 25 of such Section
and (D) the General Ledger and Customer Account Software License Agreements
listed in items 19 and 20 of such Section, (v) the Companies Intellectual
Property listed in Section 3.11 of the Companies Disclosure Schedules, other
than (A) the name "Superior Storage" and all variations thereof and all rights
with respect thereto, (B) the website URL www.mnmini.com and (C) the General
Ledger and Customer Account Software License Agreements and other off-the-shelf
software packages listed in items 1, 2 and 3 under the caption "Computer
Software," (vi) the Authorizations listed in Section 3.17 of the Companies
Disclosure Schedules, (vii) the minute books and company records of the
Companies and (viii) the books and records relating to the Properties and other
assets of the Companies described in clauses (i) through (vii) above or used
exclusively or primarily in the operations of the Companies with respect to the
ownership, development and operation of the Properties, including the Tax
Returns of the Companies and the purchase agreements, deeds, surveys, title
commitments and title policies, environmental reports, site plans, construction
plans and specifications and other documentation relating to the Properties.

(b) At or prior to the Closing, the Companies shall pay, or cause to be paid, in
full, all outstanding Indebtedness and shall have furnished Shurgard with
satisfactory evidence thereof.

(c) At or prior to the Closing, the Companies shall complete the
recapitalization, reclassification or restructuring of the Companies (the
"Recapitalization"), which is contemplated by the Companies and the Trusts in
order to support and effect the Unrelated Assets Transfer and the payment of the
Indebtedness and shall consist principally of cash contributions by the Owners
and/or conversion of debt to equity by the Owners on a pro rata basis. The
Recapitalization shall not alter the relative percentage ownership interest of
each Owner in the Companies.

(d) At the Closing, Shurgard and the Trusts shall enter into a transition
agreement (the "Transition Agreement") in the form attached hereto as Exhibit F,
for the purpose of (A) permitting Shurgard to use certain of the Unrelated
Assets for a limited period of time, not to exceed six (6) months following the
Closing Date, (B) providing for maintenance in Minneapolis by Shurgard of, and
access by the Owners to, all present books and records of the Companies, after
removal of the books and records relating to the Unrelated Assets, for a period
of seven (7) years following the Closing Date and (C) providing units for
storage by the Owners of certain Unrelated Assets and the books and records
relating thereto for a period of time, not to exceed two (2) years, following
the Closing Date.

(e) With respect to an Unrelated Assets Transfer by, or a Recapitalization of a
Corporation, such transaction shall be structured in a manner so as not to have
an adverse effect on the Corporation qualifying as an "S" corporation pursuant
to Section 1361 of the Code.

(f) Any Tax incurred as a result of the Unrelated Assets Transfer or the
Recapitalization shall be the responsibility of the Companies and the Owners.

2.11 Closing Balance Sheets

(a) Prior to the execution of this Agreement, the Companies have provided to
Shurgard pro forma balance sheets of the Companies relating to the Business as
of April 30, 2002, after giving effect to the Unrelated Asset Transfer, the
payment in full of the Indebtedness and the Recapitalization (the "April 30,
2002 Pro Forma Balance Sheets"), which have been reviewed and approved by
Shurgard and the Trusts. At least five (5) days prior to the Closing Date, the
Owners will prepare and deliver to Shurgard pro forma balance sheets for the
Companies as of the Closing Date (the "Preliminary Closing Balance Sheets")
showing the amounts estimated for all assets and liabilities of the Business as
of the Closing Date after giving effect to the Unrelated Asset Transfer, the
payment in full of the Indebtedness and the Recapitalization. The Preliminary
Closing Balance Sheets shall apply the same methodology as, and shall, in form
and substance, be prepared (i) in a manner consistent with the April 30, 2002
Pro Forma Balance Sheets (but showing estimated amounts as of the Closing Date)
for each type of line item reflected on the April 30, 2002 Pro Forma Balance
Sheets, (ii) in accordance with GAAP, consistently applied in accordance with
past practices of the Companies, for each type of line item not set forth on the
April 30, 2002 Pro Forma Balance Sheets. The Trusts shall consult with Shurgard
during the preparation of the Preliminary Closing Balance Sheets.

(b) Excluding the Properties, and taking into account the Unrelated Assets
Transfer, the Recapitalization and the payment of the Indebtedness, the Trusts
shall cause the Companies to retain cash at Closing in such amounts that the
aggregate remaining current assets shown on the Preliminary Closing Balance
Sheets, including such cash, will equal the aggregate remaining current
liabilities shown on the Preliminary Closing Balance Sheets.

(c) As soon as practicable after the Effective Date, but in any event not more
than sixty (60) days following the Effective Date, the Trusts shall prepare and
deliver to Shurgard balance sheets of the Companies relating to the Business as
of the Closing Date after giving effect to the Unrelated Asset Transfer, the
payment in full of the Indebtedness and the Recapitalization (the "Final Closing
Balance Sheets"). The Final Closing Balance Sheets shall apply the same
methodology as, and shall, in form and substance, be prepared (i) in a manner
consistent with the Preliminary Closing Balance Sheets (but showing actual
amounts, rather than estimated amounts) for each type of line item reflected on
the Preliminary Closing Balance Sheet and (ii) in accordance with GAAP,
consistently applied in accordance with past practices of the Companies, for
each type of line item not set forth on the Preliminary Closing Balance Sheets.
Shurgard and its advisors and accountants shall have fifteen (15) days after
receipt to review the Final Closing Balance Sheets. The Final Closing Balance
Sheets will become final and binding on the Parties on the expiration of the
time period specified in the preceding sentence, unless Shurgard delivers a
written notice (the "Post-Closing Notice") to the Trusts prior to such date that
specifies in reasonable detail the amount by which, and the reasons why, it
thinks particular line items in the Final Closing Balance Sheets either contain
mathematical errors or were not prepared in accordance with this Section 2.11.
The Post-Closing Notice may not specify any other basis for disagreement with
the Final Closing Balance Sheets, other than as set forth in the preceding
sentence.

(d) If Shurgard delivers a Post-Closing Notice in accordance with this
Section 2.11, then the Parties shall, during the fifteen (15) day period
beginning on the receipt by the Trusts of the Post-Closing Notice, seek in good
faith to resolve in writing any differences that they may have with respect to
the matters specified in the Post-Closing Notice. If Shurgard and the Trusts are
unable to resolve all of the objections of Shurgard within such fifteen (15) day
period, then Shurgard and the Trusts shall submit such unresolved objections to
a regional accounting firm located in Minneapolis, Minnesota that has not
previously provided services to either Party and is mutually acceptable to the
Parties (the "Third Party Accountants"). Shurgard and the Trusts shall use
reasonable efforts to cause the Third Party Accountants to render a final,
binding decision resolving the matters in dispute within thirty (30) days
following the submission of such matters to the Third Party Accountants. The
determination of the Third Party Accountants will be final and binding on
Shurgard and the Owners, and judgment may be entered on the determination of the
Third Party Accountants in any court having jurisdiction over the Party against
which such determination is to be enforced. The fees, costs and expenses of the
Third Party Accountants shall be shared equally by Shurgard and the Trusts. In
its report resolving disputed items, the Third Party Accountants may not resolve
any disputed item by choosing an amount that is greater than the greater of the
amount claimed by Shurgard or set forth in the Final Closing Balance Sheets or
less than the lesser of the amount claimed by Shurgard or set forth in the Final
Closing Balance Sheets.

(e) If the aggregate current assets are greater than the aggregate current
liabilities shown on the Final Closing Balance Sheets, as finally determined in
accordance with the provisions of this Section 2.11, Shurgard shall pay the
amount of such excess to the Owners, in immediately available funds, within five
(5) days after final determination of the Final Closing Balance Sheets. If the
aggregate current assets are less than the aggregate current liabilities shown
on the Final Closing Balance Sheets, as finally determined in accordance with
the provisions of this Section 2.11, the Owners shall pay the amount of such
deficiency to Shurgard, in immediately available funds, within five (5) days
after final determination of the Final Closing Balance Sheets.

2.12 Additional Shares

(a) If the Gross Revenue of the Surviving Corporation is at least $14.75 million
for any consecutive twelve (12) month period ending on or prior to December 31,
2005, Shurgard will issue an additional 50,000 shares of Shurgard Common Stock,
pro rata to the Owners based on the number of shares of Shurgard Common Stock
issued to the Owners in the Merger at the Effective Time. The additional shares
will be issued as soon as practicable after a determination that the required
level of Gross Revenue has been attained, but in no event more than thirty (30)
days after such determination. If the required level of Gross Revenue is not
attained on or prior to December 31, 2005, no additional shares of Shurgard
Common Stock will be issued to the Owners. The term "Gross Revenue" will include
all income from whatever source (net of deductions for the write-offs of
uncollectible receivables greater than sixty (60) days old), including, without
limitation, rental income, administrative fees charged to new customers, late
fees, forfeited security deposits, sales of merchandise, insurance fees, charges
for NSF checks, charges for inventorying of customers' goods (for delinquent
accounts) and rental of space for cell phone towers and billboards, but not
including interest income earned on cash balances maintained by the Surviving
Corporation following the Effective Date, as determined in accordance with GAAP,
consistently applied in accordance with the past practices of Shurgard.

(b) The determination of Gross Revenue will be made by Shurgard on a rolling
twelve (12) month basis at the end of each month, commencing at the end of the
first full twelve (12) month period immediately following the Effective Date.
Shurgard shall present to the Owners, on or before the last day of each month, a
written report (the "Gross Revenue Report") stating the Gross Revenue for the
twelve (12) month period ending on the last day of the preceding month.

(c) The Trusts shall have a period of thirty (30) days following the release of
the audited financial statements of Shurgard for the period ended
December 31, 2004 to review all Gross Revenue Reports. If the Trusts dispute the
amount of the Gross Revenue as set forth in one or more of the Gross Revenue
Reports, the Trusts shall deliver a written notice (the "Gross Revenue Notice")
to Shurgard prior to the end of such thirty (30) day period specifying, in
reasonable detail, the amount by which, and the reasons why, they believe
particular line items in the Gross Revenue Report(s) either contain mathematical
errors or were not prepared in accordance with this Section 2.12. The Gross
Revenue Notice may not specify any other basis for disagreement with the Gross
Revenue Reports, other than as set forth in the preceding sentence. If the
Trusts deliver a Gross Revenue Notice to Shurgard, the Parties shall follow the
dispute resolution procedure set forth in Section 2.11 for a Post Closing
Notice. Failure to deliver a Gross Revenue Notice within the thirty (30) day
period set forth above shall constitute a waiver of the Trusts' right to dispute
the Gross Revenue Reports.

(d) Shurgard shall maintain complete and accurate records of all information
necessary to make a determination of Gross Revenue pursuant to this Agreement.
Shurgard shall allow the Owners and their representatives and agents, at any
time during regular business hours following reasonable notice to Shurgard, to
examine all pertinent records which may apply to or have a bearing on the
calculation of Gross Revenue pursuant to this Agreement. Shurgard shall also
provide to the Owners such information and documentation relating to the Gross
Revenue Reports, the Gross Revenues and the calculation thereof as may be
reasonably requested by the Owners from time to time.

(e) The right of each Owner to receive additional shares of Shurgard Common
Stock pursuant to this Section 2.12 may not be assigned or transferred in any
manner whatsoever prior to the delivery of certificates representing such shares
of Shurgard Common Stock, except by operation of law. In no event shall any
right to receive the additional shares of Shurgard Common Stock pursuant to this
Section 2.12 be evidenced by negotiable certificates of any kind.

2.13 Voting Agreements

Simultaneously with the execution of this Agreement, (i) Shurgard and the
Schwalbach Trust have entered into a Voting Agreement relating to the voting of
the Corporation Stock and LLC Membership Interests held by the Schwalbach Trust
in favor of the Merger and (ii) Shurgard and the Stotesbery Trust have entered
into a Voting Agreement relating to the voting of the LLC Membership Interests
held by the Stotesbery Trust in favor of the Merger.

2.14 Anti-Dilution Provisions

In the event Shurgard (i) changes (or establishes a record date for changing)
the number of shares of Shurgard Common Stock issued and outstanding prior to
the Effective Time as a result of a stock split, stock dividend, stock
combination, recapitalization, reclassification, reorganization or similar
transaction with respect to the outstanding shares of Shurgard Common Stock or
(ii) pays or makes an extraordinary dividend or distribution in respect of
Shurgard Common Stock (other than a distribution referred to in clause (i) of
this sentence) and, in either case, the record date therefor shall be prior to
the Effective Date, the total number of shares of Shurgard Common Stock to be
issued in connection with the Merger shall be proportionately adjusted. Regular
periodic cash dividends and increases thereon consistent with past practices
shall not be considered extraordinary for purposes of the preceding sentence and
the issuances of capital stock for cash or in exchange for assets, securities or
businesses shall not be included in the transactions referred to in clause (i)
of the preceding sentence.

ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF THE COMPANIES AND THE TRUSTS

Each of the Companies and the Trusts, jointly and severally, represent and
warrant to Shurgard that, except as set forth in the corresponding section of
the Companies Disclosure Schedule:

3.1 Organization; Qualification; Good Standing

(a) Each of the Corporations is a corporation duly organized, validly existing
and in good standing under the laws of the State of Minnesota and has the
requisite corporate power and authority to own, operate and lease the Properties
and to carry on the Business as it is now being conducted. Each of the
Corporations is duly qualified to do business licensed as a foreign corporation
and is in good standing in each jurisdiction in which the nature of the Business
or the ownership or leasing of the Properties makes such qualification
necessary.

(b) Each of the LLCs is a limited liability company duly formed, validly
existing and in good standing under the laws of the State of Minnesota and has
all requisite power and authority to own, operate and lease the Properties and
to carry on the Business as it is now being conducted. Each of the LLCs is duly
qualified to do business licensed as a foreign limited liability company and is
in good standing in each jurisdiction in which the nature of the Business or the
ownership or leasing of the Properties makes such qualification necessary.

3.2 Subsidiaries

None of the Companies has any subsidiaries or owns of record or beneficially any
capital stock of or equity interest or investment in any Person, other than a
one hundred percent (100%) membership interest in Superior Management, all of
which is owned by Superior I as of the date of this Agreement, and all of which
will be transferred in connection with the Unrelated Asset Transfer.

3.3 Capitalization

3.3.1 Authorized Capital

As of the date of this Agreement:

(a) The authorized capital stock of Two S consists of 1,000,000 shares of common
stock, no par value per share (the "Two S Stock"), of which 4,705.64 shares are
issued and outstanding and are owned of record by the Owners as set forth in
Section 3.3.1 of the Companies Disclosure Schedule. No shares of Two S Stock are
held in the treasury of Two S. True and correct copies of the stock records of
Two S have been made available to Shurgard or its counsel. All issued and
outstanding shares of Two S Stock are validly issued, fully paid and
nonassessable and are not subject to preemptive rights.

(b) The authorized capital stock of Three S consists of 1,000,000 shares of
common stock, no par value per share (the "Three S Stock"), of which 2,352.82
shares are issued and outstanding and are owned of record by the Owners as set
forth in Section 3.3.1 of the Companies Disclosure Schedule. No shares of
Three S Stock are held in the treasury of Three S. True and correct copies of
the stock records of Three S have been made available to Shurgard or its
counsel. All issued and outstanding shares of Three S Stock are validly issued,
fully paid and nonassessable and are not subject to preemptive rights.

(c) The authorized membership interests of Superior I are as determined by the
board of governors of Superior I from time to time in accordance with the
applicable Organizational Documents and the MLLCA (the "Superior I Membership
Interests"). As of the date of this Agreement, the number of authorized units of
Superior I Membership Interests is 1,000, of which 100 units are issued and
outstanding and are owned of record by the Owners, as set forth in Section 3.3.1
of the Companies Disclosure Schedule. All issued and outstanding units of
Superior I Membership Interests are validly issued, fully paid and nonassessable
and are not subject to preemptive rights. The rights, preferences and privileges
of the Superior I Membership Interests are as stated in the applicable
Organizational Documents or as provided by the MLLCA.

(d) The authorized membership interests of Superior II are as determined by the
board of governors of Superior II from time to time in accordance with the
applicable Organizational Documents and the MLLCA (the "Superior II Membership
Interests"). As of the date of this Agreement, there are 100 units Superior II
Membership Interests issued and outstanding, all which are owned of record by
the Owners as set forth in Section 3.3.1 of the Companies Disclosure Schedule.
All issued and outstanding units of Superior II Membership Interests are validly
issued, fully paid and nonassessable and are not subject to preemptive rights.
The rights, preferences and privileges of the Superior II Membership Interests
are as stated in the applicable Organizational Documents or as provided by the
MLLCA.

(e) The authorized membership interests of Superior Woodbury are as determined
by the board of governors of Superior Woodbury from time to time in accordance
with the applicable Organizational Documents and the MLLCA (the "Superior
Woodbury Membership Interests"). As of the date of this Agreement, the number of
authorized units of Superior Woodbury Membership Interests is 1,000, of which
200 units are issued and outstanding and are owned of record by the Owners as
set forth in Section 3.3.1 of the Companies Disclosure Schedule. All issued and
outstanding units of Superior Woodbury Membership Interests are validly issued,
fully paid and nonassessable and are not subject to preemptive rights. The
rights, preferences and privileges of the Superior Woodbury Membership Interests
are as stated in the applicable Organizational Documents or as provided by the
MLLCA.

(f) The Trusts, NBS and NDLC together own, of record and beneficially, one
hundred percent (100%) of the Corporation Stock and the LLC Membership Interests
and, immediately prior to the Effective Time, will own, of record and
beneficially, one hundred percent (100%) of the Corporation Stock and one
hundred percent (100%) of the LLC Membership Interests.

3.3.2 Other Rights

Except as set forth in Section 3.3.1, no shares of capital stock or limited
liability company membership interests or other equity or voting securities of
the any of the Companies are reserved for issuance or are outstanding. All
Corporation Stock and LLC Membership Interests were offered and sold in
compliance with all applicable state and federal securities laws, rules and
regulations. Except as set forth in Section 3.3.1, there are no outstanding or
authorized securities, options, warrants, calls, rights, commitments, preemptive
rights, rights of first refusal or rights of first offer, agreements,
arrangements or undertakings of any kind to which any of the Companies is a
party, or by which any of the Companies is bound, obligating any of the
Companies to issue, deliver or sell, or cause to be issued, delivered or sold,
any shares of capital stock, membership interests or other equity or voting
securities of, or other ownership interests in, any of the Companies or
obligating any of the Companies to issue, grant, extend or enter into any such
security, option, warrant, call, right, commitment, agreement, arrangement or
undertaking. No Person, other than the Owners, holds any interest in the capital
stock of the Corporations or membership interests in the LLCs. There are not, as
of the date of this Agreement, any registration rights agreements, shareholder
agreements, voting trusts or proxies or other agreements or understandings to
which any of the Companies is a party or by which it is bound relating to the
voting of any shares of the capital stock or membership interests of any of the
Companies or obligating (contingently or otherwise) any of the Companies to
purchase, redeem or otherwise acquire any of its capital stock or membership
interest or to pay any dividend or make any other distribution in respect
thereof.

3.4 Authorization and Enforceability

(a) Each of the Corporations has all necessary corporate power and authority to
execute and deliver this Agreement and, subject to the approval and adoption of
this Agreement by the holders of a majority of the voting power of the
Corporation Stock ("Corporation Shareholder Approval"), to consummate the
transactions contemplated hereby. The execution and delivery by each of the
Corporations of this Agreement, and the consummation by each of such
Corporations of the transactions contemplated hereby, have been duly and validly
authorized and approved by the board of directors of each of the Corporations as
required under the MBCA, and no other action of the board of directors of either
of the Corporations, or other corporate proceeding on the part of either of the
Corporations, is necessary to authorize this Agreement and consummate the
transactions contemplated Shareholder hereby (other than the Corporation
Shareholder Approval).

(b) Each of the LLCs has all necessary power and authority to execute and
deliver this Agreement and, subject to the approval and adoption of this
Agreement by the holders of a majority of the voting power of the LLC Membership
Interests ("LLC Member Approval"), to consummate the transactions contemplated
hereby. The execution and delivery by each of the LLCs of this Agreement, and
the consummation by each of such LLCs of the transactions contemplated hereby,
have been duly and validly authorized and approved by the board of governors of
each of the LLCs as required under the MLLCA, and no other action of the board
of governors of any of the LLCs, or other proceeding on the part of any of the
LLCs, is necessary to authorize this Agreement and consummate the transactions
contemplated hereby (other than the LLC Member Approval).

(c) This Agreement has been duly and validly executed and delivered by each of
the Companies and, assuming due execution and delivery by the other Parties
hereto, constitutes the valid and binding obligation of each of the Companies,
enforceable against each of such Companies in accordance with its terms, subject
to laws of general application relating to bankruptcy, insolvency, and the
relief of debtors and rules of law governing specific performance, injunctive
relief, or other equitable remedies.

3.5 Consents; Noncontravention

Except (a) for any applicable requirements of the Securities Act, the Exchange
Act and state securities laws, (b) for the filing and recordation of the
Articles of Merger as required by applicable Law, and (c) as set forth in this
Agreement, the authorization, execution and delivery by Schwalbach, Stotesbery,
the Trusts and the Companies of this Agreement, and the consummation of the
transactions contemplated hereby, will not: (i) violate any provision of the
articles of incorporation or bylaws of the Corporations or the Organizational
Documents of the LLCs; (ii) violate any Law or Order of any Governmental Entity
or any nongovernmental self-regulatory agency to which any of the Companies or
any of their respective Properties or assets may be subject; (iii) require any
filing with or permit, consent, or approval to be obtained from any Governmental
Entity or any nongovernmental self-regulatory agency to which any of the
Companies or any of their respective Properties or assets may be subject; or
(iv)  to the Knowledge of the Companies, result in any violation or breach of,
or constitute (with or without due notice or lapse of time or both) a default
under, result in the loss of any benefit under, or give rise to any right of
termination, cancellation, increased payments, or acceleration under, or result
in the creation of any Encumbrance on any of the Properties or assets of any of
the Companies used in the Business under, any of the terms, conditions, or
provisions of any note, bond, mortgage, indenture, license, franchise, permit,
agreement, or other instrument or obligation relating to the Business to which
any of the Companies is a party, or by which any of them or any of their
respective Properties or assets used in the Business may be bound.

3.6 Financial Statements; Obligations

(a) The Companies have furnished true and correct copies of (i) the audited
balance sheets of Two S as of December 31, 2001 and 2000, and the related
statements of operations, shareholders' equity and cash flows for the years then
ended, including the notes thereto, (ii) the audited consolidated balance sheets
of Superior I and Superior Management as of December 31, 2001 and 2000 and the
related consolidated statements of operations and comprehensive loss, members'
deficit and cash flows for the years then ended, including the notes thereto,
(iii) the audited balance sheets of Superior II as of December 31, 2001 and 2000
and the related statements of operations, members' deficit and cash flows for
the year ended December 31, 2001, including the notes thereto, (iv) the
unaudited balance sheets of Superior Woodbury as of December 31, 2001 and 2000
and the related statements of operations for the years then ended and (v) the
unaudited balance sheets of Three S as of December 31, 2001 and 2000 and the
related statements of operations and cash flows for the years then ended and
(vi) the unaudited balance sheets of each of the Companies at November 30, 2002
(the "Interim Balance Sheets") and the related statements of operations for the
eleven-month period ended November 30, 2002 (collectively, the "Financial
Statements"). To the Knowledge of the Companies, the Financial Statements have
been prepared in accordance with GAAP, applied by the Companies on a consistent
basis throughout the periods covered thereby, and present fairly the financial
condition of the Companies, taken as a whole, (in the case of Superior I,
consolidated with Superior Management except with respect to the interim
financial statements) as of their respective dates and the results of their
operations for the periods covered thereby subject, in the case of interim
financial statements, to year-end adjustments (which will not, in the aggregate,
be material in amount or effect to the Companies, taken as a whole) and the lack
of footnotes and other required presentation items.

(b) To the Knowledge of the Companies, none of the Companies has any material
indebtedness, obligation or liability of any nature (whether accrued, absolute,
contingent or otherwise, and whether due or to become due) relating to the
Business or the Properties, other than indebtedness, obligations and liabilities
(i) reflected or reserved against in the Interim Balance Sheets or the Final
Closing Balance Sheets as finally determined pursuant to Section 2.11,
(ii) incurred in the ordinary course of business, consistent with past practices
since the date of the Interim Balance Sheets, (iii) under executory Contracts,
excluding indebtedness, obligations and liabilities resulting from any breach of
any executory Contract, or (iv) incurred pursuant to this Agreement.

3.7 Absence of Certain Changes or Events

Except as otherwise contemplated by this Agreement, including the Unrelated
Assets Transfer, the Recapitalization and the payment of the Indebtedness, since
the date of the Interim Balance Sheets:

(a) To the Knowledge of the Companies, (i) with respect to the Business, the
Companies (taken together) have not suffered any material change in the
business, operations, Properties, prospects, assets, results of operations or
condition (financial or otherwise), other than changes (A) relating to the
economy in general (B) inherent to the operation of self-storage facilities
consistent with industry practices or (C) resulting from the execution of this
Agreement, the announcement of this Agreement and the transactions contemplated
herein, and (ii) each of the Companies has conducted its portion of the Business
in the ordinary course of business, consistent with past practices.

(b) None of the Companies has (i) made any change in its authorized or issued
and outstanding capital stock or membership interests, entered into any
agreement with respect to the issuance (including warrants, rights and options)
or acquisition of any of its capital stock or membership interests, or effected
any recapitalization, reclassification or similar change, (ii) amended its
articles of incorporation or articles of organization, or (iii) effected any
change in the accounting policies, practices or principles with respect to the
business of any of the Companies, including with respect to the preparation of
Financial Statements, other than with respect to the reporting of items on the
Preliminary Closing Balance Sheets and the Final Closing Balance Sheets as
contemplated by Section 2.11.

(c) With respect to the Business, other than in accordance with the 2003 budget
provided by the Companies to Shurgard, the Companies (taken together), have not
(i) committed to make any capital expenditures except for those with an
aggregate cost not in excess of $25,000, (ii) waived or committed to waive any
rights, (iii) purchased, leased, sold, exchanged or otherwise disposed of or
acquired any assets (other than sales of inventory in the ordinary course of
business) for which the aggregate consideration paid or payable is in excess of
$25,000, or (iv) to the Knowledge of the Companies, suffered any Losses, whether
or not covered by insurance, in excess of $25,000 in the case of any individual
Loss, or $50,000 with respect to the aggregate of all such Losses.

(d) With respect to the Business Employees, neither the Companies nor Superior
Management has (i) made or agreed to make any increase in the compensation
payable or to become payable to any such employee, except for (A) regularly
scheduled increases in compensation payable or otherwise occurring in the
ordinary course of business, consistent with past practices, (B) increases
according to the terms of an employment agreement included in Section 3.9 of the
Companies' Disclosure Schedule or (C) retention bonuses in an amount to be
determined by the Trusts, which amount shall be set forth as a liability on the
Final Closing Balance Sheets or (ii) made or agreed to make any material change
in any Employee Benefit Plan.

(e) With respect to the Business, to the Knowledge of the Companies, each of the
Companies, to the extent consistent with past practice, has used all
commercially reasonable efforts to preserve substantially intact the business
and operations of the Companies.

(f) With respect to the Business, to the Knowledge of the Companies, none of the
Companies has had any material change in its relations with its Business
Employees or with any vendors or tenants.

(g) With respect to the Business, other than in the ordinary course of business
consistent with past practice, none of the Companies has (i) made any upward
adjustments to, written up or otherwise increased the book value of any of its
assets, (ii) reduced, written off or otherwise decreased the amount of any
obligation or liability, other than with respect to the reporting of items on
the Preliminary Closing Balance Sheets and the Final Closing Balance Sheets as
contemplated by Section 2.11, or (iii) to the Knowledge of the Companies,
mortgaged, pledged or taken any action that may result in the imposition of any
Encumbrance on any of its assets.

(h) With respect to the Business, none of the Companies has terminated or, to
the Knowledge of the Companies, received any notice of termination of any
Contract involving a total remaining commitment by or to any of the Companies of
at least $10,000.

(i) To the Knowledge of the Companies, none of the Companies has entered into
any Contract to do any of the foregoing.

3.8 Books and Records

Each of the Companies has made available to Shurgard and its representatives (or
will make available prior to Closing) all books and records of the Business. The
Companies have provided to Shurgard accurate and complete copies of the articles
of incorporation and bylaws of the Corporations and the Organizational Documents
of the LLCs. To the Knowledge of the Companies, (i) such books and records of
the Business are accurate and complete in all material respects and (ii) have
been maintained in accordance with reasonable business practices, including the
maintenance of a reasonable system of internal controls. Specifically, and not
in limitation of the foregoing, to the Knowledge of the Companies, the minute
books of the Companies, all of which have been made available to Shurgard,
contain accurate and complete records, in all material respects, of all meetings
held and formal action taken by the shareholders, members or other holders of
ownership interests and by the boards of directors, boards of governors or other
governing bodies of any of the Companies. The stock transfer records and
membership interest transfer records, if any, of each of the Companies have been
made available to Shurgard and accurately and completely reflect all issuances
and transfers of capital stock and membership interests of the Companies.

3.9 Contracts

3.9.1 Identification of Contracts

To the Knowledge of the Companies, Section 3.9.1 of the Companies Disclosure
Schedule sets forth all Contracts of the specific types set forth below which
are currently in effect and to which any of the Companies or Superior Management
is a party. Accurate and complete copies of the Contracts set forth on
Section 3.9.1 of the Companies Disclosure Schedule have been delivered to
Shurgard:

(a) each Contract (or group of related Contracts) that involve aggregate
expenditures or receipts by the Companies during the remainder of its term in
excess of $25,000;

(b) each Contract (or group of related Contracts) under which any of the
Companies has created, incurred, assumed or guaranteed (or may create, incur,
assume or guarantee) indebtedness involving more than $25,000 or under which any
of the Companies has imposed a material Encumbrance on any of its assets, other
than Contracts relating to the Indebtedness;

(c) each Contract of any of the Companies relating to the protection of the
confidentiality or Intellectual Property of such Company or which precludes the
other party to the Contract from competing with such Company;

(d) each Contract with any of the Business Employees in the nature of an
employment agreement, bonus agreement, profit sharing agreement, option
agreement, deferred compensation agreement or severance agreement;

(e) each joint venture, partnership and other Contract (however named) involving
a sharing of profits, losses, costs or liabilities by any of the Companies with
any other Person;

(f) each Contract containing covenants that in any way purport to restrict the
business activity of any of the Companies, or limit the freedom of any of the
Companies to engage in any line of business or to compete with any Person;

(g) each Contract relating to security for any of the Properties; and

(h) any other Contract that is material to the Business or Properties.

3.9.2 General Contract Matters

With respect to each Contract set forth in Section 3.9.1 of the Companies
Disclosure Schedule, to the Knowledge of the Companies, (a) each such Contract
is legal, valid, binding, enforceable against any other party to such Contract
in accordance with its terms and is in full force and effect; (b) neither the
Companies nor any other party to such Contract is, in any material respect, in
breach of, or default under, such Contract, and no event has occurred which,
with notice or lapse of time, would constitute a breach of or default under such
Contract or permit termination, modification, or acceleration of such Contract;
(c) neither the Companies nor any other party to such Contract has repudiated
any provision of such Contract, and (d) none of the Companies is a party to any
verbal Contract which, if reduced to written form, would be required to be
listed in Schedule 3.9.1 of the Companies Disclosure Schedule under the terms of
Section 3.9.1.

3.9.3 Forms of Rental Agreement

The Companies have furnished to Shurgard a true and complete copy of each form
of customer lease, rental or occupancy agreement provided by the Companies to
managers for use in the Business for new customers for the calendar years 2001,
2002 and 2003.

3.10 Real Property

3.10.1 Properties

Section 3.10.1 of the Companies Disclosure Schedule sets forth an accurate and
complete list, organized under the name of each of the Companies, of all real
property owned by the Companies in Minnesota (each parcel of real property, a
"Property," and collectively, the "Properties"). To the Knowledge of the
Companies, none of the Companies (i) leases any of the Properties to any third
party, other than the lease of rental of storage units in the ordinary course of
business, (ii)  leases any real property from any third party in the conduct of
the Business, or (iii) uses or occupies any other real property in the conduct
of the Business. Each of the Companies has provided to Shurgard copies of the
purchase agreements by which each of such Companies acquired the Properties and
copies of all title insurance policies and surveys relating to the Properties
which are in the possession of, or reasonably available to, the Companies. The
Companies have made available, or will make available to Shurgard prior to
Closing, copies of site plans and construction plans and specifications relating
to the Properties which are in the possession of, or reasonably available to,
the Companies.

3.10.2 Condition of Properties

(a) To the Knowledge of the Companies, access to and egress from each Property
is available and provided by public streets or appurtenant easements, and there
is no plan by any Governmental Entity to change the highway or road system in
the vicinity of any Property which would restrict or otherwise adversely affect
public access to such Property.

(b) To the Knowledge of the Companies, (i) all water, sewer, gas, electric,
telephone, drainage and other utility facilities required by Law for the present
use and operation of each Property are operational and connected to public
utility lines or, in the case of private wells and septic systems, the same are
on land owned or leased by each of the related Companies, (ii) such utility
services are adequate for the use and operation of the Property as it is
presently used and operated, (iii) none of the Companies is in default of any
obligation to any utility service provider with respect to any of the
Properties, (iv) no other utility facilities are necessary to operate the
Property as it is currently operated, (v) no fees, connection charges or
assessments are due and payable for the installation, operation or use of any
sewer, drainage, water run off or dry well facilities at the Property, and (vi)
each of the Companies has complied, in all material respects, with all
obligations owed to any Governmental Entity or private party with respect to the
installation, operation or use of any sewer, drainage, water run off or dry well
facilities relating to the Property.

(c) To the Knowledge of Companies, (i) none of the Companies has received any
notice of any condemnation action with respect to any of the Properties and (ii)
there is no threatened eminent domain or similar proceeding, or private purchase
in lieu of such proceeding, which would affect any of the Properties.

(d) To the Knowledge of the Companies, none of the Properties were designed to
retain quantities of surface or storm water in excess of what is permitted by
Law.

3.10.3 Improvements

(a) To the Knowledge of the Companies, (i) all of the improvements on each
Property, including signs located on or adjacent to such Property, are in good
condition and repair (subject only to ordinary wear and tear), free of material
infestation and free of material physical, mechanical, structural, design and
construction defects, (ii) all water, electric, sewer, plumbing, heating,
ventilating, gas and air conditioning servicing such improvements are in good
condition and repair (subject only to ordinary wear and tear) and are free of
material defects.

(b) Except for minor matters which, in the aggregate among all of the Properties
total less than $100,000, to the actual Knowledge of the Companies, the
improvements to each Property were designed and constructed to satisfy the
requirements of the local building code and any local, state or federal
requirements, including any seismic standards contained therein, in effect at
the time of such design and construction.

3.10.4 Governmental Approvals; Compliance with Laws

(a) To the Knowledge of the Companies, (i) each of the Companies has received
all necessary approvals of any Governmental Entity (including certificates of
occupancy, permits and licenses) required in connection with the ownership and
operation of each Property, and each Property is being operated and maintained
in material compliance with applicable Law, as well as all private covenants and
conditions affecting such Property, (ii) each of the Companies has provided
Shurgard with true and correct copies of all certificates of occupancy, zoning
letters and business licenses affecting any Property which are in the possession
of, or reasonably available to, the Companies, and (iii) neither the zoning, nor
any other right to construct, use or operate any Property is in any way
dependent on or related to any real estate, other than such Property.

(b) To the Knowledge of the Companies, (i) each of the Companies has complied,
in all material respects, with all applicable Laws, including Environmental Laws
and Occupational Health and Safety Laws, relating to the construction of the
improvements on each Property, (ii) none of the Companies has received any
notice that any of the Properties does not comply with such Laws, (iii) each of
the Companies has complied, in all material respects, with all Orders and other
written agreements with any Governmental Entity or private party relating to the
construction of the improvements on each Property, and (iv) each of the
Properties has been subdivided from contiguous properties and constitutes a
separate and distinct tax parcel or parcels on the roles of the applicable
taxing authorities.

3.10.5 Third Party Rights to Properties

(a) To the Knowledge of the Companies, except as set forth in title policies
provided to, and/or title commitments received by, Shurgard in connection with
the transactions contemplated by this Agreement, (i) there are no Encumbrances
or other agreements to which any of the Companies is a party which relates to
any Property or to which any Property is subject that in any material way
adversely affects the title to or the use or operation of any Property, (ii) one
or more of the Companies holds good and marketable fee simple title to each
Property, subject to matters of record.

(b) None of the Companies has granted to any Person any option or other right to
purchase all or any portion of any Property.

(c) None of the Companies has assigned, pledged or granted any security interest
with respect to any of the leases covering any portion of any Property, the
rents payable thereunder or any security deposit given in connection therewith,
except in connection with the Indebtedness. To the Knowledge of the Companies,
no lease covering any portion of any Property, rents payable thereunder or
security deposit given in connection with any lease is subject to any lien,
security interest or adverse claim by any non-lessee third party, except in
connection with the Indebtedness.

(d) To the Knowledge of the Companies, (i) the Properties are being operated in
accordance with the terms of the rental agreements between the Companies and the
tenants, (ii)  each of the rental agreements between the Companies and the
tenants entered into during the calendar years 2001, 2002 and 2003 is legal,
valid, binding, enforceable against such tenant in accordance with its terms and
is in full force and effect and (iii) no tenants are in material default, which
default is continuing and not in the process of being cured, of their rental
agreements for matters other than non-payment of rent.

3.11 Intellectual Property

(a) To the Knowledge of the Companies, (i) Section 3.11 of the Companies
Disclosure contains a complete list, organized by Company, of all of the trade
names, assumed names, trademarks, trademark applications, service marks,
copyrights, computer software and other intellectual property rights owned by
the Companies and used in the operation of the Business or otherwise used by the
Companies in the operation of the Business (the "Companies Intellectual
Property"), (ii) the Companies own or have a valid right to use all of the
Companies Intellectual Property, (iii) none of the Companies is a party to or
bound by any options, licenses or agreements with respect to the use or
ownership of the Companies Intellectual Property, (iv) there are no Claims (and
there have been no Claims since January 1, 2000) to the effect that the use of
the Companies Intellectual Property by the Companies infringes on the
intellectual property rights of any other Person, or that any of the Companies
Intellectual Property is invalid.

(b) To the Knowledge of the Companies, none of the Business Employees is
obligated under any contract (including licenses, covenants or commitments of
any nature) or other agreement, or subject to any Order, that would interfere
with the use of such employee's best efforts to promote the interests of the
Business or that would conflict with Business as now conducted.

(c) To the Knowledge of the Companies, each of the Companies has taken
reasonable measures to protect the value (and, to the extent applicable, the
confidentiality) of all Companies Intellectual Property.

3.12 Taxes

(a) For purposes of this Agreement, the term "Taxes," means (i) any and all
federal, state, local and foreign taxes, assessments and other governmental
charges, duties, impositions and liabilities, including, without limitation,
taxes based upon or measured by gross receipts, income, profits, sales, use,
business and occupation, value added, ad valorem, transfer, franchise,
withholding, payroll, recapture, employment, excise and property taxes, together
with all interest, penalties and additions imposed with respect to such amounts,
and (ii) any liability for taxes of a predecessor entity; and the term "Tax"
means any one of the foregoing Taxes.

(b) Each of the Companies has timely filed or caused to be timely filed all
reports, returns, declarations, claims for refund, information returns,
statements or other similar documents, including any schedules or attachments
thereto, and including any amendment thereof with respect to any Taxes ("Tax
Returns") that such Companies were required to file, except to the extent that
such failure to file or delay in filing is not material to the Business. All
such Tax Returns were correct and complete in all material respects and have
been prepared and completed in material compliance with applicable Law. No such
Tax Returns are currently the subject of audit or examination, nor has any of
the Companies been notified in writing of any request for an audit or
examination. None of the Companies is currently the beneficiary of any extension
of time within which to file any Tax Return and, to the Knowledge of the
Companies, none of the Companies has waived any statute of limitations in
respect of Taxes or agreed to any extension of time with respect to any Tax
assessment or deficiency. Each of the Companies has timely withheld from
employee salaries, or wages or other compensation (whether or not paid in cash)
and other amounts paid to creditors, independent contractors and other third
parties and paid over to the appropriate Governmental Entity all amounts
required to be so withheld and paid over for all periods under all applicable
Tax or other Laws, except where such failure to withhold or pay over would not
be material to the Business.

(c) There is no material dispute, claim or proposed adjustment concerning any
Tax liability of any of the Companies either (i) claimed or raised by any
Governmental Entity in writing or (ii) to the Knowledge of the Companies, based
upon personal contact with any agent of such Governmental Entity. None of the
Companies is a party to any pending action, investigation, proceeding, audit,
claim or assessment by or before the IRS or any other Governmental Entity. None
of the Companies has been notified in writing or, to the Knowledge of the
Companies, otherwise that they are the subject of any pending, proposed or
threatened action, investigation, proceeding, audit, claim or assessment by or
before the IRS or any other Governmental Entity. There are no material claims
for assessment, deficiency or collection of Taxes which have not been satisfied.
The IRS has not audited any Tax Return of any of the Companies since January 1,
1996.

(d) No power of attorney has been granted by any of the Companies, their
shareholders or their Affiliates with respect to any matter relating to Taxes of
any of the Companies.

(e) There are no Tax liens of any kind upon any property or assets of any of the
Companies, except for inchoate liens for Taxes not yet due and payable.

(f) Each of the Companies has provided to Shurgard complete copies of its
Federal Income Tax Returns filed for the years ended December 31, 1999, 2000 and
2001.

(g) None of the Companies, Superior Management or any ERISA Affiliate has made
any payment or payments, is not obligated to make any payment or payments and is
not a party to (or a participating employer in) any agreement or Employee
Benefit Plan that could obligate it, the Surviving Corporation or Shurgard to
make any payment or payments that would constitute an "excess parachute
payment," as defined in Section 280G of the Code (or any similar provision of
state, local or foreign law) or that would otherwise not be deductible under
Section 162 or Section 404 of the Code.

(h) None of the Companies is a party to any Tax allocation, Tax sharing, express
or implied Tax indemnity agreement or similar agreement.

(i) None of the Companies has requested or received a ruling from any Taxing
authority or signed a closing agreement with any Taxing authority.

(j) To the Knowledge of the Companies, since January 1, 1996, no claim has been
made by a Taxing authority in a jurisdiction where the Companies do not file Tax
Returns that any of the Companies is or may be subject to taxation by such
jurisdiction.

(k) The unpaid Taxes of each of the Companies, as of the Closing Date, do not
exceed the reserve for Tax liability set forth on the face of the Final Closing
Balance Sheets (other than (i) any reserve for deferred Taxes established to
reflect timing differences between book and tax income and (ii) with respect to
real estate taxes, as contemplated by Section 2.11(a)).

(l) Neither of the Corporations is a party to any joint venture, partnership or
other contact which is treated as a partnership for Federal Income Tax purposes.

(m) None of the LLCs has filed a Tax Return characterizing or an election to be
characterized or treated as other than a partnership for federal, state or local
income tax purposes. No LLC constitutes a "publicly traded partnership" as
defined in Section 7704(b) of the Code. Other than the Organizational Documents,
there are no written agreements that govern the allocation and treatment of Tax
items for the LLCs.

(n) Neither of the Corporations has been a party to a distribution to which
Section 355(d) or (e) of the Code applies.

(o) None of the Companies currently has or has ever had a permanent
establishment in any foreign country, as defined in any applicable Tax treaty or
convention between the United States and such foreign country, and none of the
Companies has engaged in a trade or business within, or derived any income from,
any state, local or foreign jurisdiction, other than those for which Tax Returns
have been duly filed by the Companies.

(p) No election has been made with respect to Taxes of any of the Companies
pursuant to Sections 704, 754 or 856(l) of the Code or Treasury Regulations
Section 301.7701-3.

(q) Each of the Corporations has made a valid election, effective as of such
Corporation's respective original date of its incorporation to be treated as an
"S" corporation within the meaning of Section 1361(a) of the Code and any
comparable provision of state or local law. For federal and applicable state and
local income tax purposes, each of the Corporations has properly qualified as an
"S" corporation since the effective date of such election through the date of
this Agreement, and will properly qualify as an "S" corporation through and
until the Closing Date in all jurisdictions in which it is subject to Tax.

(r) Neither of the Corporations, nor any qualified subchapter S subsidiary of
any of the Companies has, in the past ten (10) years, (A) acquired assets from
another corporation in a transaction in which the tax basis of the acquired
assets was determined, in whole or in part, by reference to the tax basis of the
acquired assets (or any other property) in the hands of the transferor or (B)
acquired any stock of any corporation which is a qualified subchapter S
subsidiary.

(s) Neither of the Corporations has or has acquired any accumulated earnings and
profits (as defined in Section 312 of the Code) attributable to C corporation
tax periods as of the Closing Date.

(t) None of the Companies holds any asset as inventory as described in Section
1221(a)(1) of the Code.

(u) As of the Effective time, no Company will have any interest in or will have
any outstanding loans to any subsidiary or other Person.

3.13 Labor Matters; Employees

(a) To the Knowledge of the Companies, none of the Companies has ever been a
party to any collective bargaining agreement or similar agreement with any labor
union or employee organization. To the Knowledge of the Companies with respect
to the Business Employees, (i) the Companies are in material compliance with all
applicable Laws respecting employment and employment practices, terms and
conditions of employment, wages and hours and Occupational Safety and Health
Laws, (ii) the Companies are not engaged in any unfair labor practices, (iii)
there is no Claim against any of the Companies pending or threatened before the
Equal Employment Opportunity Commission or equivalent state agency, (iv) there
is no unfair labor practice Claim against any of the Companies pending or
threatened before the National Labor Relations Board and (v) there are no labor
disputes, strikes, slowdowns or stoppage pending or threatened against the
Companies.

(b) The Companies have provided to Shurgard an accurate and complete list of the
following information as of December 31, 2002 for each of the Business
Employees, including each Business Employee on leave of absence or layoff
status: (i) name, (ii) job title and (iii) current compensation paid or payable
and any change in compensation made during most recent fiscal year of the
Companies.

3.14 Employee Benefit Plans

3.14.1 Employee Benefit Plan Listing

Schedule 3.14.1 contains a complete and accurate list of all Employee Benefit
Plans. To the Knowledge of the Companies, none of the Companies, Superior
Management or any ERISA Affiliate has any agreement, arrangement, commitment or
obligation to create, enter into or contribute to any additional Employee
Benefit Plan, or to modify or amend any existing Employee Benefit Plan.

3.14.3 Documents Provided

The Companies and Superior Management have delivered to Shurgard true, correct
and complete copies (or, in the case of unwritten Employee Benefit Plans,
descriptions) of all Employee Benefit Plans set forth in Section 3.14.1 of the
Companies Disclosure Schedule (and all amendments thereto), along with, to the
extent applicable to the particular Employee Benefit Plan, copies of the
following: (a) all annual reports (Form 5500 series), including any related
schedules and audit reports, filed with respect to such Employee Benefit Plan;
(b) the most recent summary plan description prepared for such Employee Benefit
Plan; (c) all trust agreements, investment management agreements, annuity
contracts, insurance contracts, bonds, indemnification agreements and service
provider agreements relating to all Employee Benefit Plans, (d) the most recent
determination letter issued by the IRS with respect to such Employee Benefit
Plan that is an ERISA Pension Benefit Plan, as defined in Section 3(2) of ERISA
and (e) all coverage, nondiscrimination, top heavy and Code Section 415 tests
performed with respect to such ERISA Pension Benefit Plan since inception.

3.14.3 Multiemployer, Defined Benefit and Money Purchase Pension Plans and
Multiple Employer Welfare Arrangements

None of the Companies, Superior Management or any ERISA Affiliate sponsors,
maintains or contributes to, or has ever sponsored, maintained or contributed to
(or been obligated to sponsor, maintain or contribute to) (a) a multiemployer
plan as defined in Section 3(37) or Section 4001(a)(3) of ERISA or 414(f) of the
Code, (b) a multiple employer plan within the meaning of Section 4063 or 4064 of
ERISA or Section 413(c) of the Code, (c) an employee benefit plan, fund,
program, contract or arrangement that is subject to Section 412 of the Code,
Section 302 of ERISA or Title IV of ERISA, or (d) a multiple employer welfare
arrangement as defined in Section 3(40) of ERISA.

3.14.4 Post-Termination Welfare Benefits

None of the Companies, Superior Management or any ERISA Affiliate has any
obligation under any Employee Benefit Plan or otherwise to provide life or
health insurance benefits to former employees of the Companies, Superior
Management, the ERISA Affiliates or any other Person, except as required by
COBRA or applicable state continuation coverage requirements.

3.15 Insurance

(a) To the Knowledge of the Companies, Section 3.15 of the Companies Disclosure
Schedule sets forth a list of all current insurance policies to which any of the
Companies is a party and which relate to the Business or under which the
Business or any of the Properties, or any director of the Companies, (relating
to liability in such director's capacity as a director) is covered. The
Companies have provided to Shurgard a copy of all such insurance policies.

(b) The Companies are not parties to and do not have (i) any self-insurance
arrangement affecting the Business or any of the Properties, (ii) to the
Knowledge of the Companies, any Contract (other than an insurance policy, or
Contracts containing defense, indemnification and hold harmless provisions which
are normal and customary for such Contracts and entered into in the ordinary
course of business), for the transfer or sharing of any risk by any of the
Companies with respect to the Business and (iii) to the Knowledge of the
Companies, any obligations to third parties with respect to insurance (other
than such obligations under leases and service agreements set forth in Section
3.9.1 of the Companies Disclosure Schedule) with respect to the Business or the
Properties.

(c) With respect to the Business, to the Knowledge of the Companies,
Section 3.15 of the Companies Disclosure Schedule sets forth, by year, for the
current policy year and each of the three (3) preceding policy years (i) a
summary of the loss experience under each policy and (ii) a statement describing
each Claim under an insurance policy for an amount in excess of $10,000, that
sets forth (A) the name of the claimant, (B) a description of the policy by
insurer, type of insurance, and period of coverage, and (C) the amount and a
brief description of the Claim.

(d) To the Knowledge of the Companies, all insurance policies set forth in
Section 3.15 of the Companies Disclosure Schedule (i) are in full force and
effect, (ii) are issued by insurers that are licensed in Minnesota, (iii)  are
sufficient for compliance with all Laws and Contracts which require insurance
coverage in connection with the Business to which any of the Companies is a
party or by which any of the Companies is bound.

(e) With respect to the Business, to the Knowledge of the Companies, none of the
Companies has received (i) any refusal of coverage or any notice that a defense
will be afforded with reservation of rights, or (ii) any notice of cancellation
or any other indication that any insurance policy is no longer in full force or
effect or will not be renewed or that the issuer of any policy is not willing or
able to perform its obligations thereunder.

(f) Each of the Companies has paid through the date of this Agreement, and will
continue to pay through the Closing Date, as and when due all premiums which
relate to the Business or any of the Properties and which are due under each
insurance policy issued to any of the Companies.

(g) To the Knowledge of the Companies, each of the Companies has given timely
notice to the insurer of all Claims pending under the insurance policies issued
to any of such Companies which relate to the Business or any of the Properties.

3.16 Compliance with Laws

(a) To the Knowledge of the Companies, the Companies are, and at all times have
been, in material compliance with all Laws that are or were applicable to the
Business or the ownership, operation or use of the Properties or other assets
relating to the Business.

(b) To the Knowledge of the Companies, none of the Companies has received any
notice or other communication (whether oral or written) from any Governmental
Entity or any other Person regarding any actual, alleged, possible, or potential
violation of, or failure to comply with, any Law relating to the Business, which
condition has not been previously remedied or rectified by any of such
Companies.

3.17 Licenses and Authorizations

To the Knowledge of the Companies, Section 3.17 of the Companies Disclosure
Schedule sets forth an accurate and complete list of each material Authorization
held by the Companies that relates to the Business. To the Knowledge of the
Companies, (i) each such Authorization is valid and in full force and effect,
(ii) each of the Companies is in material compliance with all the terms and
requirements of each Authorization identified in Section 3.17 of the Companies
Disclosure Schedule, and (iii) none of the Companies has received any notice
from any Governmental Entity or any other Person regarding (A) any actual,
alleged, possible, or potential revocation, withdrawal, suspension,
cancellation, termination of, or modification to, or any violation of or failure
to comply with any term or requirement of, any Authorization listed in Section
3.17 of the Companies Disclosure Schedule.

3.18 Legal Proceedings; Orders

(a) There is no pending Proceeding (i) that has been commenced by or against any
of the Companies that relates to or may affect the Business or any of the
Properties or other assets owned or used by the Companies in connection with the
Business, or (ii) that challenges, or may have the effect of preventing,
delaying, making illegal, or otherwise interfering with, any of the transactions
contemplated by this Agreement. To the Knowledge of the Companies, (A) no such
Proceeding has been threatened, and (B) no event has occurred or circumstance
exists that is reasonably likely to give rise to or serve as a basis for the
commencement of any such Proceeding.

(b) None of the Companies is subject to any Order that relates to the Business
or any of the Properties or other assets owned or used by the Companies in
connection with the Business.

3.19 Environmental Matters

(a) To the Knowledge of the Companies, there has not been any Hazardous Activity
on, in, under or affecting any of the Properties or any real property formerly
leased or owned by the Companies (other than the Unrelated Assets), or by any
means controlled by the Companies, except as in material compliance with
Environmental Law.

(b) To the Knowledge of the Companies, the Properties and the Business are in
material compliance with applicable Environmental Law, and the Companies have,
and are in material compliance with, all Authorizations necessary for the
Business under all applicable Environmental Law.

(c) To the Knowledge of the Companies, none of the Companies has received any
written or oral notice from any Governmental Entity or any other Person, and
there is no pending or threatened Proceeding relating to the Business that (i)
alleges a violation of any Environmental Law by the Companies, (ii) alleges that
any of the Companies is a liable party or a potentially responsible party under
CERCLA, or any other Environmental Law, (iii) has resulted in or could result in
the attachment of an environmental lien on any of the Properties or (iv) alleges
that any of the Companies is liable for any contamination or damages to the
Environment, contamination of the Properties, property damage or personal injury
based on their activities or the activities of their predecessors or third
parties (whether at the Properties or elsewhere, other than with respect to the
Unrelated Assets) involving Hazardous Materials, whether arising under the
Environmental Law, common law principles, or other legal standards.

(d) To the Knowledge of the Companies, none of the Companies is currently
subject to or has incurred in the last three (3) years, any material
Environmental, Health and Safety Liabilities, including without limitation,
liabilities with regard to any Property or any real property formerly leased or
owned by the Companies (other than the Unrelated Assets) or to the conduct of
the Business.

3.20 Certain Payments

To the Knowledge of the Companies, none of the Companies nor any director,
officer, agent, or employee of any of the Companies, nor any other Person
associated with or acting for or on behalf of any of the Companies with respect
to the Business, has directly or indirectly made any contribution, gift, bribe,
rebate, payoff, influence payment, kick-back, or other payment to any Person,
private or public, regardless of form, whether in money, property, or services
(a) to obtain favorable treatment in securing business, (b) to pay for favorable
treatment for business secured, or (c) to obtain special concessions or for
special concessions already obtained.

3.21 Brokers or Finders

Other than Lehman Brothers, none of the Companies nor any Person acting on
behalf of any of the Companies has directly or indirectly incurred, nor will
incur as a result of any action taken by or on behalf of any of the Companies,
any liability for brokerage or finders' fees or agents' commissions or any
similar fees, charges or payments in connection with this Agreement, or any
transaction contemplated hereby.

3.22 Relationships with Related Persons

None of the Companies nor any Related Person of any of the Companies owns (of
record or as a beneficial owner) an equity interest or any other financial or
profit interest in a Person (other than less than five percent (5%) of the
outstanding capital stock of a publicly traded corporation) that has (a) had
business dealings or a material financial interest in any transaction with any
of the Companies relating to the Business since January 1, 1998, or (b) engaged
in competition with any of the Companies in the Business.

"Related Person" shall mean:

(a) with respect to a particular individual (i)  each member of such
individual's Family (as defined below), (ii)  any Affiliate of such individual
or of one or more members of such individual's Family and (iii) any Person with
respect to which such individual or one or more members of such individual's
Family serves as a director, officer, partner, member, executor or trustee (or
in a similar capacity) of such specified Person; and

(b) with respect to a specified Person other than an individual, (i)  any
Affiliate of such specified Person and (ii)  any Person that serves as a
director, officer, partner, member, executor, or trustee (or in a similar
capacity) of such specified Person; provided that none of the Companies or
Owners shall be deemed to be a related Person of any other Owner or any other
Company.

(c) for purposes of this definition,  the "Family" of an individual includes
(i) the individual, (ii) the individual's spouse, (iii) any lineal ancestor or
lineal descendant of the individual or (iv) a trust for the benefit of any of
the foregoing.

3.23 Assets of the Business

The Properties and other assets remaining in the Companies as of the Closing
Date, after giving effect to the Unrelated Asset Transfer, the Recapitalization
and the payment of the Indebtedness, shall constitute all of the assets and
properties used by the Companies to operate the Business currently and during
the last fiscal year other than (i) inventory or obsolete equipment disposed of
in the ordinary course of business and (ii) the assets used in the management of
the Business and located at the headquarters of the Companies.

 

ARTICLE IV
REPRESENTATION AND WARRANTIES OF THE TRUSTS

Each of the Trusts, with respect to itself and not jointly with respect to any
other Trusts, represents and warrants to Shurgard that, except as set forth in
the corresponding section of the Companies Disclosure Schedule:

4.1 Authority

Each of the Trusts has the necessary power or capacity (as the case may be) and
authority to execute and deliver this Agreement and the Voting Agreement, to
make the representations, warranties and covenants herein and to perform the
obligations hereunder and thereunder. Each of this Agreement and the Voting
Agreement has been duly executed and delivered by the Trusts and, assuming due
execution and delivery by the other Parties hereto, is a legal, valid and
binding obligation of such Trust, enforceable in accordance with its terms,
subject to laws of general application relating to bankruptcy, insolvency, and
the relief of debtors and rules of law governing specific performance,
injunctive relief, or other equitable remedies.

4.2 Consents; Noncontravention

Except (a) for any applicable requirements of the Securities Act, the Exchange
Act and state securities laws, (b) for the filing and recordation of the
Articles of Merger as required by applicable Law, and (c) as set forth in this
Agreement, the execution, delivery and performance of this Agreement and the
Voting Agreement by such Trust will not (i) constitute a violation (with or
without the giving of notice or lapse of time or both) of any provision of any
Law or Order applicable to such Trust, (ii) require any consent, approval or
authorization of, or notice to, any Person or Government Entity, (iii) result in
a default under, an acceleration or termination of, or the creation in any party
of the right to accelerate, terminate, modify or cancel, any agreement, lease,
note or other restriction, encumbrance, obligation or liability to which such
Trust is a party or by which such Trust is bound or (iv) result in the creation
or imposition of any Encumbrance on any of the Corporation Stock or LLC
Membership Interests held by such Trust.

4.3 Ownership of Shares

As of the date hereof, each of the Schwalbach Trust and NBS owns, beneficially
and of record, the Corporation Stock and LLC Membership Interests set forth on
Section 3.3.1 of the Companies' Disclosure Schedule, which as of the Effective
Time will be free and clear of any Encumbrance. As of the date hereof, each of
the Stotesbery Trust and NDLC owns, beneficially and of record, the Corporation
Stock and LLC Membership Interests set forth on Section 3.3.1 of the Companies'
Disclosure Schedule, which as of the Effective Time will be free and clear of
any Encumbrance. As of the Effective Time, each of the Schwalbach Trust and NBS
will own, beneficially and of record, the Corporation Stock and LLC Membership
Interests set forth on Schedule A, free and clear of any Encumbrance. As of the
Effective Time, each of the Stotesbery Trust and NDLC will own, beneficially and
of record, the Corporation Stock and the LLC Membership Interests set forth on
Schedule A, free and clear of any Encumbrance.

4.4 Claims Against the Company

Neither the Schwalbach Trust, NBS or Schwalbach has any past, present or
contemplated Claims again any of the Companies. Neither the Stotesbery Trust,
NDLC or Stotesbery has any past, present or contemplated Claims against any of
the Companies.

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF SHURGARD

Shurgard represents and warrants to the Owners that, except as set forth in the
corresponding section of the Shurgard Disclosure Schedule:

5.1 Organization; Qualification; Good Standing

Each of Shurgard and the Merger Subsidiary is a corporation duly organized and
validly existing under the laws of the State of Washington and has the requisite
corporate power and authority to own, operate and lease its properties and
assets and to carry on its business as it is now being conducted. Each of
Shurgard and the Merger Subsidiary is duly qualified to do business licensed as
a foreign corporation and is in good standing in each jurisdiction in which the
nature of its business or the ownership or leasing of its properties makes such
qualification necessary, except where the failure to be so qualified would not
have a Shurgard Material Adverse Effect.

5.2 Capitalization

5.2.1 Authorized Capital

(a) As of March 7, 2003, the authorized capital stock of Shurgard consisted of
(i) 120,000,000 shares of Shurgard Common Stock, of which there were 35,960,040
shares issued and outstanding, (ii) 500,000 shares of Class B Common Stock, with
a par value of $0.001 per share, of which there were no shares issued and
outstanding, (iii) 160,000,000 shares of Excess Stock, of which there were no
shares issued and outstanding and (iv) 40,000,000 shares of Preferred Stock, of
which 2,800,000 shares were designated Series A Junior Participating Preferred
Stock, none of which were issued and outstanding, 2,000,000 shares were
designated 8.80% Series B Cumulative Redeemable Preferred Stock, none of which
were issued and outstanding, 2,000,000 shares were designated 8.70% Series C
Cumulative Redeemable Preferred Stock, all of which were issued and outstanding
and 3,450,000 shares were designated 8.75% Series D Cumulative Redeemable
Preferred Stock, all of which were issued and outstanding.

(b) The authorized capital stock of Merger Subsidiary consists of 50,000 shares
of common stock, par value $0.001 per share ("Merger Subsidiary Common Stock"),
1,000 of which are issued and outstanding and owned by Shurgard.

(c) All issued and outstanding shares of Shurgard Common Stock and Merger
Subsidiary Common Stock are validly issued, fully paid, nonassessable and free
of preemptive rights.

5.2.2 Other Rights

Except as set forth in Section 5.2.1, no shares of capital stock or other equity
or voting securities of Shurgard are reserved for issuance or are outstanding.
All shares of Shurgard Common Stock were offered and sold in compliance with all
applicable state and federal securities laws, rules and regulations. Except as
set forth in Section 5.2.1, there are no outstanding or authorized securities,
options, warrants, calls, rights, commitments, preemptive rights, rights of
first refusal or rights of first offer, agreements, arrangements or undertakings
of any kind to which Shurgard is a party, or by which it is bound, obligating
Shurgard to issue, deliver or sell, or cause to be issued, delivered or sold,
any shares of capital stock or other equity or voting securities of Shurgard or
obligating Shurgard to issue, grant, extend or enter into any such security,
option, warrant, call, right, commitment, agreement, arrangement or undertaking.
There are not, as of the date of this Agreement, any registration rights
agreements, shareholder agreements, voting trusts or proxies or other agreements
or understandings to which Shurgard is a party or by which it is bound relating
to the voting of any shares of the capital stock of Shurgard or obligating
(contingently or otherwise) Shurgard to purchase, redeem or otherwise acquire
any of its capital stock or to pay any dividend or make any other distribution
in respect thereof.

5.3 Authorization and Enforceability

(a) Shurgard has all necessary corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
The execution and delivery by Shurgard of this Agreement, and the consummation
by Shurgard of the transactions contemplated hereby have been duly and validly
authorized and approved by the board of directors of Shurgard, and no other
action of the board of directors or shareholders of Shurgard, or other corporate
proceeding on the part of Shurgard, is necessary to authorize this Agreement and
consummate the transactions contemplated hereby.

(b) This Agreement has been duly and validly executed and delivered by Shurgard
and, assuming due execution and delivery by the other Parties hereto,
constitutes the valid and binding obligation of Shurgard, enforceable against
Shurgard in accordance with its terms, subject to laws of general application
relating to bankruptcy, insolvency, and the relief of debtors and rules of law
governing specific performance, injunctive relief, or other equitable remedies.

(c) Merger Subsidiary has all necessary corporate power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery by Merger Subsidiary of this Agreement, and
the consummation by Merger Subsidiary of the transactions contemplated hereby,
have been duly and validly authorized and approved by the board of directors of
Merger Subsidiary and by Shurgard as the sole shareholder of Merger Subsidiary,
and no other action of board of directors or shareholders of Merger Subsidiary,
or other corporate proceeding on the part of Merger Subsidiary, is necessary to
authorize this Agreement and consummate the transactions contemplated hereby.

(d) This Agreement has been duly and validly executed and delivered by Merger
Subsidiary and, assuming due execution and delivery by the other Parties hereto,
constitutes the valid and binding obligation of Merger Subsidiary, enforceable
against Merger Subsidiary in accordance with its terms, subject to laws of
general application relating to bankruptcy, insolvency, and the relief of
debtors and rules of law governing specific performance, injunctive relief, or
other equitable remedies.

5.4 Issuance of Shurgard Common Stock

The shares of Shurgard Common Stock to be issued and delivered in the Merger
pursuant to Article II, including the additional shares, if any, to be issued
pursuant to Section 2.12: (a) have been duly authorized and, when issued and
delivered to the Owners in connection with the Merger, will be validly issued,
fully paid and nonassessable and free of any preemptive or similar rights, and
(b) shall be duly listed for trading on the NYSE, subject only to official
notice of issuance.

5.5 Consents; Noncontravention

Except for (a) any applicable requirements of the Securities Act, the Exchange
Act, and state securities laws and the NYSE and (b) the filing and recordation
of the Articles of Merger as required by applicable Law, the authorization,
execution and delivery by Shurgard and Merger Subsidiary of this Agreement, and
the consummation of the transactions contemplated hereby will not: (i) violate
any provision of the articles of incorporation or bylaws of Shurgard or Merger
Subsidiary; (ii) violate any Law or Order of any Governmental Entity or any
nongovernmental self-regulatory agency to which Shurgard or any of its
subsidiaries or any of their respective properties or assets may be subject;
(iii) require any filing with or permit, consent, or approval to be obtained
from any Governmental Entity or any nongovernmental self-regulatory agency to
which Shurgard or any of its subsidiaries or any of their respective properties
or assets may be subject; or (iv) result in any violation or breach of, or
constitute (with or without due notice or lapse of time or both) a default
under, result in the loss of any benefit under, or give rise to any right of
termination, cancellation, increased payments, or acceleration under, or result
in the creation of any Encumbrance on any of the properties or assets of
Shurgard or any of its subsidiaries under, any of the terms, conditions, or
provisions of any note, bond, mortgage, indenture, license, franchise, permit,
agreement, or other instrument or obligation to which Shurgard or any of its
subsidiaries is a party, or by which any of them or any of their respective
properties or assets may be bound.

5.6 Shurgard SEC Filings; Financial Statements; Liabilities

(a) Shurgard has timely filed all forms, reports, registration statements,
prospectuses and documents required to be filed by it with the SEC under the
Securities Act or the Exchange Act since January 1, 2001 (such forms, reports,
registration statements, prospectuses and documents, together with any
amendments thereto, are referred to as the "Shurgard SEC Filings"). As of their
respective dates, the Shurgard SEC Filings (i) were prepared in accordance with
and complied as to form in all material respects with the applicable
requirements of the Securities Act and the Exchange Act, as the case may be, and
(ii) did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
made therein, in light of the circumstances under which they were made, not
misleading. The audited financial statements and unaudited interim financial
statements included or incorporated by reference in the Shurgard SEC Filings
(i) were prepared in accordance with GAAP applied on a consistent basis during
the periods involved (except as may be indicated therein or in the notes thereto
or, in the case of unaudited statements, as permitted by Form 10-Q of the SEC),
subject, in the case of unaudited interim financial statements, to the absence
of notes and to year-end adjustments, (ii) complied as of their respective dates
in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto, and
(iii) fairly present the consolidated financial position of Shurgard and its
consolidated subsidiaries as of the dates thereof and the results of operations,
cash flows, and changes in shareholders' equity for the periods set forth
therein, except as otherwise noted therein (subject, in the case of unaudited
statements, to normal and recurring year-end adjustments that were not and are
not expected to have a Shurgard Material Adverse Effect).

(b) Except as and to the extent set forth on the consolidated balance sheet of
Shurgard and its consolidated subsidiaries as of September 30, 2002, including
the notes thereto, neither Shurgard nor any of its consolidated subsidiaries has
any indebtedness, liability or obligation of any nature (whether accrued,
absolute, contingent or otherwise, and whether due or to become due) except for
indebtedness, liabilities and obligations (i) incurred since September 30, 2002
which would not, individually or in the aggregate, have a Shurgard Material
Adverse Effect or (ii) incurred pursuant to this Agreement.

5.7 Absence of Changes

Since September 30, 2002:

(a) Shurgard has conducted its business in the ordinary course of business,
consistent with past practice, and there has not been: (i) any changes, events
or conditions with respect to Shurgard that has had a Shurgard Material Adverse
Effect; (ii) any amendment of any material term of any outstanding equity
security of Shurgard; (iii) any Losses to the properties or assets of Shurgard
or its subsidiaries whether or not covered by insurance, which would result in a
Shurgard Material Adverse Effect; or (iv) any change in accounting methods,
principles or practices by Shurgard affecting its assets, liabilities or
business.

(b) To the Knowledge of Shurgard, Shurgard has not had any material change in
its relations with its employees, vendors or tenants, in each case considered as
a whole.

(c) Other than in the ordinary course of business consistent with past practice,
Shurgard has not (i) made any upward adjustments to, written up or otherwise
increased the book value of any of its assets, (ii) reduced, written off or
otherwise decreased the amount of any obligation or liability or (iii) to the
Knowledge Shurgard, mortgaged, pledged or taken any action that may result in
the imposition of any Encumbrance on any of its assets.

5.8 Real Property Improvements

To the Knowledge of Shurgard, other than amounts for maintenance and capital
expenditures described in the Shurgard SEC Filings, (i) all of the improvements
on the Shurgard Real Property (other than real property formerly leased or owned
by Shurgard), including signs located on or adjacent to such Shurgard Real
Property, are in good condition and repair (subject only to ordinary wear and
tear), free of infestation and free of physical, mechanical, structural, design
and construction defects, (ii) all water, electric, sewer, plumbing, heating,
ventilating, gas and air conditioning servicing such improvements are in good
condition and repair (subject only to ordinary wear and tear) and are free of
defects, except as would not have a Shurgard Material Adverse Effect.

5.9 Intellectual Property

To the Knowledge of Shurgard, Shurgard and its subsidiaries own or have a valid
right to use all patents, trademarks, trademark registrations, service marks,
service mark registrations, trade names, copyrights, licenses, inventions, trade
secrets and other intellectual property rights owned by Shurgard and its
subsidiaries or otherwise used by Shurgard or its subsidiaries in the operation
of their respective businesses (the "Shurgard Intellectual Property"). To the
Knowledge of Shurgard, there are no Claims to the effect that the use of the
Shurgard Intellectual Property by Shurgard or its subsidiaries infringes on the
intellectual property rights of any other Person, or that any of the Shurgard
Intellectual Property is invalid, which Claim, if determined adversely to the
Shurgard, would have a Shurgard Material Adverse Effect. To the Knowledge of
Shurgard, Shurgard and its subsidiaries have taken reasonable measures to
protect the value (and to the extent applicable, the confidentiality of ) all
Shurgard Intellectual Property, except where the failure to do so would have a
Shurgard Material Adverse Effect.

5.10 Environmental Matters

(a) To the Knowledge of Shurgard, there has not been any Hazardous Activity on,
in, under or affecting any real property currently or formerly leased or owned
or by any means controlled by Shurgard or its subsidiaries (the "Shurgard Real
Property"), except as in compliance with Environmental Law or as would not have
a Shurgard Material Adverse Effect.

(b) To the Knowledge of Shurgard, the Shurgard Real Property and the operations
of Shurgard and its subsidiaries with respect to the Shurgard Real Property are
in compliance with applicable Environmental Law, and Shurgard and its
subsidiaries have, and are in compliance with, all Authorizations necessary to
operate under all applicable Environmental Law, except as would not have a
Shurgard Material Adverse Effect.

(c) To the Knowledge of Shurgard, except as set forth in the environmental site
assessments obtained by Shurgard in the ordinary course of business, neither
Shurgard nor its subsidiaries has received any written or oral notice from any
Governmental Entity or any other Person and, there is no pending or threatened
Proceeding that (i) alleges a violation of any Environmental Law by Shurgard or
its subsidiaries (ii) alleges that Shurgard or its subsidiaries is a liable
party or a potentially responsible party under CERCLA, or any other
Environmental Law, (iii) has resulted in or could result in the attachment of an
environmental lien on any of the Shurgard Real Property, or (iv) alleges that
Shurgard or its subsidiaries are liable for any contamination of or damage to
the Environment, contamination of the Shurgard Real Property, property damage,
or personal injury based on their activities or the activities of their
predecessors or third parties (whether at the Shurgard Real Property or
elsewhere) involving Hazardous Materials, whether arising under the
Environmental Law, common law principles, or other legal standards.

(d) To the Knowledge of Shurgard, Shurgard is not currently subject to or has
not incurred in the last three (3) years, any Environmental, Health and Safety
Liabilities, including without limitation, liabilities with regard to any real
property currently lease or owned or any real property formerly leased or owned
by Shurgard, except as would not have a Shurgard Material Adverse Effect.

5.11 Taxes

(a) Shurgard and each of its subsidiaries have timely filed all Tax Returns
required to be filed, which Tax Returns are complete and correct, and neither
Shurgard nor any subsidiary is in default in the payment of any Taxes which were
payable pursuant to said Tax Returns or any assessments with respect thereto,
except where such failure to file or default in payment would not have a
Shurgard Material Adverse Effect. With respect to such Tax Returns, Shurgard is
not subject to any audit or examination in which either (i) Shurgard's ongoing
qualification as a REIT pursuant to the Code and any corresponding state Tax
authority is in question or dispute or (ii) there is any issue which, if decided
against Shurgard, would result in a Shurgard Material Adverse Effect. To the
Knowledge of Shurgard, each of Shurgard and its subsidiaries has timely withheld
from employee salaries, or wages or other compensation (whether or not paid in
cash) and other amounts paid to creditors, independent contractors and other
third parties and paid over to the appropriate Governmental Entity all amounts
required to be so withheld and paid over for all periods under all applicable
Tax or other Laws, other than such amounts as would not constitute a Shurgard
Material Adverse Effect.

(b) There is no dispute, claim or proposed adjustment concerning any Tax
liability of any of Shurgard or its subsidiaries either (i) claimed or raised by
any Governmental Entity in writing or (ii) to the Knowledge of Shurgard, based
upon personal contact with any agent of such Governmental Entity, which in
either case would have a Shurgard Material Adverse Effect. None of Shurgard or
its subsidiaries is a party to any pending action, investigation, proceeding,
audit, claim or assessment by or before the IRS or any other Governmental Entity
in which either (A) Shurgard's ongoing qualification as a REIT pursuant to the
Code or any corresponding state Tax authority is in question or dispute or, (B)
there is any issue which, if decided against Shurgard, would result in a
Shurgard Material Adverse Effect. To the Knowledge of Shurgard, none of Shurgard
or its subsidiaries has been notified that they are the subject of any pending,
proposed or threatened action, investigation, proceeding, audit, claim or
assessment before the IRS or any other Governmental Entity in which either (1)
Shurgard's ongoing qualification as a REIT pursuant to the Code or any
corresponding state Tax authority is in question or dispute or, (2) there is any
issue which, if decided against Shurgard, would result in a Shurgard Material
Adverse Effect. There are no material claims for assessment, deficiency or
collection of Taxes which have not been satisfied. The IRS has not audited any
Tax Return of Shurgard since January 1, 1996.

(c) To the Knowledge of Shurgard, since January 1, 1996, no claim has been made
by a Taxing authority in a jurisdiction where Shurgard and its subsidiaries do
not file Tax Returns that any of Shurgard or its subsidiaries is or may be
subject to taxation by such jurisdiction, except to the extent that such claim
or the filing of such Tax Returns would not have a Shurgard Material Adverse
Effect.

5.12 Compliance with Laws

(a) To the Knowledge of Shurgard, Shurgard is and at all times has been in
compliance with all Laws that are or were applicable to Shurgard or to the
conduct or operation of its business or the ownership, operation or use of any
of its assets, except as would not have a Shurgard Material Adverse Effect.

(b) To the Knowledge of Shurgard, Shurgard has not received any notice or other
communication (whether oral or written) from any Governmental Entity or any
other Person regarding any actual, alleged, possible, or potential violation of,
or failure to comply with, any Law, which condition has not been previously
remedied or rectified by Shurgard, except as would not have a Shurgard Material
Adverse Effect.

5.13 Certain Payments

To the Knowledge of Shurgard, neither Shurgard, nor any director, officer,
agent, or employee of Shurgard, nor any other Person associated with or acting
for or on behalf of Shurgard has directly or indirectly made any contribution,
gift, bribe, rebate, payoff, influence payment, kick-back, or other payment to
any Person, private or public, regardless of form, whether in money, property,
or services (a) to obtain favorable treatment in securing business, (b) to pay
for favorable treatment for business secured, or (c) to obtain special
concessions or for special concessions already obtained, for or in respect of
Shurgard.

5.14 Relationships with Related Persons

To the Knowledge of Shurgard, (i) since January 1, 2002, none of the Executive
Officers has received any perquisites or other personal benefits from Shurgard,
(ii) since January 1, 2002, none of the Executive Officers or directors of
Shurgard or any of their immediate family has any direct or indirect interest in
any transaction or series of transactions, or currently proposed transaction to
which Shurgard or any of its subsidiaries was or is to be a party, (iii) since
January 1, 2000, none of the non-employee directors of Shurgard nor any Family
Member of such directors has received in any fiscal year any compensation from
Shurgard in excess of $60,000 other than as an employee or director, (iv) since
January 1, 2000, no Family Member of the non-employee directors of Shurgard has
been an executive officer of Shurgard, (v) no member of the immediate family of
an Executive Officer is or has been an employee of Shurgard since January 1,
2003, and (vi) none of the Executive Officers or directors of Shurgard is an
executive officer or more than 10% equity owner of any entity that made payment
to or received payments from Shurgard since January 1, 2002.

5.15 REIT Status

Shurgard was organized as and has qualified as a REIT under Sections 856 through
858 of the Code for each of its taxable years ended December 31, 1995 through
December 31, 2002, and Shurgard will continue to qualify as a REIT under the
Code up to and as of the Effective Time.

5.16 Legal Proceedings

(a) There are no Proceedings pending against Shurgard or its subsidiaries, or to
which Shurgard, its subsidiaries or any of their respective properties is
subject, that (i) are required to be described in the Shurgard SEC Filings but
are not described as required or (ii) challenge, or may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, any of the
transactions contemplated by this Agreement. To the Knowledge of Shurgard,
(A) no such Proceeding has been threatened, and (B) no event has occurred or
circumstance exists that is reasonably likely to give rise to or serve as a
basis for the commencement of any such Proceeding.

(b) Neither Shurgard or its subsidiaries is subject to any Order that relates to
the business of Shurgard or its subsidiaries, or any of the assets owned or used
by Shurgard or its subsidiaries and that, in any case, would have a Shurgard
Material Adverse Effect.

5.17 Brokers or Finders

Neither Shurgard nor any Person acting on behalf of Shurgard has directly or
indirectly incurred, nor will incur as a result of any action taken by or on
behalf of Shurgard, any liability for brokerage or finders' fees or agents'
commissions or any similar fees, charges or payments in connection with this
Agreement, or any transaction contemplated hereby.

5.18 Continuity of Business

Shurgard intends to continue the historic business of the Corporations within
the meaning of IRS regulation Section1.368-1(d).

ARTICLE VI
COVENANTS

6.1 Access

From the date of this Agreement through the Closing Date, the Owners shall
(a) give Shurgard full access, during normal business hours and upon reasonable
notice, to all Properties and other facilities of the Companies relating to the
Business, (b) furnish Shurgard with all documents and information relating to
the Business as may be reasonably requested by Shurgard, (iii) permit Shurgard
to review all of the books and records and Contracts of the Companies relating
to the Business as may be reasonably requested by Shurgard, and (iv) fully
cooperate with Shurgard in their investigation and examination of the Properties
and the Business.

6.2 Confidentiality

In the event that the Closing under this Agreement shall not occur, the
Confidentiality Agreements dated September 23, 2002 and December 16, 2002, by
and between Shurgard and the Companies shall survive the termination of this
Agreement and shall remain in full force and effect.

6.3 Conduct of Business of Companies

Except as provided in or contemplated by this Agreement, including the Unrelated
Assets Transfer, the Recapitalization and the payment of the Indebtedness,
unless Shurgard shall otherwise consent in writing (such consent not to be
unreasonably withheld, conditioned or delayed), during the period from the date
of this Agreement until the Effective Time, each of the Companies will conduct
the Business, to the extent commercially reasonable, according to its ordinary
and usual course of business and consistent with past practice, and each of the
Companies will use its commercially reasonable efforts to preserve the Business
substantially intact, to keep available the services of its key Business
Employees and to maintain satisfactory relationships with licensors, licensees,
suppliers, contractors, distributors, customers and others having material
business relationships with the Business. The Trusts will promptly advise
Shurgard of any material change in the present or planned business, properties,
liabilities, results of operations or financial condition of the Business. The
Companies will, prior to distributing or otherwise circulating any notices,
directives or other communications directed to all or groups of tenants or
vendors which relate to the transactions contemplated hereby or to the operation
of the Business after the Closing, consult with Shurgard and give Shurgard
reasonable opportunity to comment thereon. The Companies will provide Shurgard
with copies of written communications (or a summary of the general theme of any
oral communications) to all Business Employees or groups of Business Employees
which relate to the transactions contemplated hereby or to the operation of the
Business after Closing. Without limiting the generality of the foregoing, and
except as otherwise expressly provided in or contemplated by this Agreement,
from the date of this Agreement until the Effective Time, none of the Companies,
without the prior written consent of Shurgard (such consent not to be
unreasonably withheld, conditioned or delayed), will, except as contemplated in
this Agreement, including the Unrelated Assets Transfer, the Recapitalization
and the payment of Indebtedness:

(a) (i) make any change in its authorized or issued and outstanding capital
stock or membership interests, enter into any agreement with respect to the
issuance (including warrants, rights and options) or acquisition of any of its
capital stock or membership interests, or effected any recapitalization,
reclassification or similar change, (ii) amend the articles of incorporation or
articles of organization of any of the Companies or (iii) effect any material
change in the accounting policies, practices or principles with respect to the
business of any of the Companies, including with respect to the preparation of
Financial Statements, other than with respect to the reporting of items on the
Preliminary Closing Balance Sheets and the Final Closing Balance Sheets as
contemplated by Section 2.11.

(b) other than in the ordinary course of business, consistent with past
practices, or in accordance with the 2003 budget provided by the Companies to
Shurgard, (i) commit to make any capital expenditures, (ii) waive or commit to
waive any rights, or (iii) purchase, lease, sell, exchange or otherwise dispose
of or acquire any assets.

(c) (i) make or agree to make any increase in the compensation payable or to
become payable to any Business Employee, except for (A) regularly scheduled
increases in compensation payable or otherwise occurring in the ordinary course
of business, consistent with past practices, (B) increases according to the
terms of an employment agreement disclosed in Section 3.9 of the Companies
Disclosure Schedule or (C) retention bonuses in an aggregate amount to be
determined by the Trusts, which amount shall be set forth as a liability on the
Final Closing Balance Sheets or (ii) make or agree to make any material change
in any Employee Benefit Plan.

(d) other than in the ordinary course of business consistent with past
practices, (i) make any upward adjustments to, write up or otherwise increase
the book value of any of its assets or (ii) reduce, write off or otherwise
decrease the amount of any of its obligations or liabilities, or (iii) mortgage,
pledge or take any action that may result in the imposition of any Encumbrance
on any of its assets.

(e) terminate any Contract involving a total remaining commitment by or to any
of the Companies of more than $10,000.

(f) agree or consent, whether in writing or otherwise, to do any of the
foregoing.

6.4 Conduct of Business of Shurgard

Except as provided in or contemplated by this Agreement, from the date of this
Agreement until the Effective Time, Shurgard will continue to engage in the
self-storage business, and no other business except related businesses of a
nature currently operated by Shurgard as described in the Shurgard SEC Filings,
and use its commercially reasonable efforts to preserve substantially intact its
business organization, to keep available the services of its key employees and
to maintain satisfactory relationships with licensors, licensees, suppliers,
contractors, distributors, customers and others having material business
relationships with it. Shurgard will promptly advise the Companies of any
material change in the business, properties, liabilities, results of operations
or financial condition of Shurgard during such period. Without limiting the
generality of the foregoing, and except as otherwise expressly provided in or
contemplated by this Agreement, from the date of this Agreement until the
Effective Time, Shurgard will not, without the prior written consent of the
Trusts (such consent not to be unreasonably withheld or delayed):

(a) except as set forth in Section 6.4 of the Shurgard Disclosure Schedule,
issue any shares of Shurgard Common Stock for cash, the gross proceeds of which
would exceed $70 million, unless the offering price of such Shurgard Common
Stock equals or exceeds $31.00 per share;

(b) amend its articles of incorporation;

(c) alter or revise its accounting principles, procedures, methods or practices
in any material respect, except as required by applicable Law or by a change in
GAAP and concurred with by Shurgard's independent public accountants;

(d) other than in the ordinary course of business consistent with past practice,
(i) make any upward adjustment, write up or otherwise increase the book value of
any of its assets, or (ii) reduce, write off or otherwise decrease the amount of
any of its obligations or liabilities;

(e) adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation or other reorganization or sell all or substantially all of its
assets;

(f) knowingly take any action that would result in a failure to maintain the
trading of Shurgard Common Stock on the NYSE; or

(g) agree or consent, whether in writing or otherwise, to do any of the
foregoing.

6.5 No Solicitation

From the date hereof until the Effective Time or the earlier termination of this
Agreement, the Trusts shall not, and shall cause each of the Companies and their
respective officers, directors, employees, representatives, agents, or
Affiliates (including, but not limited to any investment banker, attorney, or
accountant retained by any of the Trusts or Companies), not to, directly or
indirectly, solicit, initiate, participate in or knowingly encourage in any way
discussions or negotiations with, or knowingly provide any nonpublic information
to, any corporation, partnership, person, or other entity or group (other than
Shurgard or any Affiliate or agent of Shurgard) concerning any proposed merger,
share exchange, sale of material assets or other business combination
transaction, or otherwise attempt to make or implement or knowingly encourage
any such transaction. The Trusts will promptly notify Shurgard if the Companies
receive any proposal or inquiry with respect to any of the foregoing
transactions and identify the party making any such proposal or inquiry.
Notwithstanding the foregoing, the Owners and the Companies shall be permitted
to (a) complete the Unrelated Assets Transfer and Recapitalization as
contemplated by this Agreement or (b) otherwise sell or dispose of the Unrelated
Assets. In addition, during the period between the date hereof and the date that
Shurgard waives its condition to Closing set forth in Section 7.2(c), the
Companies and their Affiliates shall not be required to notify Shurgard of the
receipt of any proposal or inquiry or the identity of the party making such
proposal.

6.6 Third Party Consents

Each of the Companies will, at its own cost and expense, use all commercially
reasonable efforts to obtain all approvals and consents of all third parties
necessary on the part of the Companies to promptly consummate the transactions
contemplated hereby. Shurgard will cooperate with the Companies in connection
with obtaining such approvals and consents. Shurgard will, at its own cost and
expense, use all commercially reasonable efforts to obtain all approvals and
consents of all third parties necessary on the part of Shurgard to promptly
consummate the transactions contemplated hereby. The Owners and the Companies
will cooperate with Shurgard in connection with obtaining such approvals and
consents.

6.7 Expenses

Whether or not the Merger is consummated, each party will pay all costs and
expenses incurred by such party in connection with this Agreement or the
transactions contemplated hereby, including, without limitation, all legal,
accounting, investment banking, broker, financial advisory, consulting and all
other fees and expenses of third parties. In the event that the Merger is
consummated, all expenses incurred by any of the Companies will be reflected in
the Preliminary Closing Balance Sheets and the Final Closing Balance Sheets.
Notwithstanding the foregoing, all costs and expenses related to surveys,
environmental reports and title commitments and/or title insurance relating to
the Properties shall be borne by Shurgard.

6.8 Further Actions

Subject to the terms and conditions herein provided and without being required
to waive any conditions herein (whether absolute, discretionary, or otherwise),
each of the Parties hereto agrees to use all commercially reasonable efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, all
things necessary, proper, or advisable to consummate and make effective the
transactions contemplated by this Agreement. In case at any time after the
Effective Time any further action is necessary to carry out the purposes of this
Agreement, the proper officers and directors of each Party to this Agreement
shall take all such necessary action.

6.9 Regulatory Approvals

The Companies, the Trusts and Shurgard each agree to use commercially reasonable
efforts to take, or cause to be taken, all appropriate action, and do, or cause
to be done, all things as may be necessary under federal or state securities
laws, and will file as soon as reasonably practicable and, if appropriate, use
commercially reasonable efforts to have declared effective or approved all
documents and notifications with the SEC and other Governmental Entities that
they deem necessary or appropriate for, the consummation of the Merger or any of
the other transactions contemplated hereby, and each Party shall give the other
information reasonably requested by such other Party pertaining to it and its
Affiliates to enable such other Party to take such actions.

6.10 Certain Notifications

Each of the Companies and the Trusts shall promptly notify Shurgard in writing
of the occurrence of any event that will or could reasonably be expected to
result in the failure by any of the Companies or the Trusts to satisfy any of
the conditions specified in Section 7.1 or 7.2. Shurgard shall promptly notify
the Trusts in writing of the occurrence of any event that will or could
reasonably be expected to result in the failure by Shurgard to satisfy any of
the conditions specified in Section 7.1 or 7.3.

6.11 NYSE Listing Application

Shurgard shall promptly prepare and submit to the NYSE a listing application for
the Shurgard Common Stock to be issued in the Merger pursuant to Article II of
this Agreement, and shall use commercially reasonable best efforts to obtain,
prior to the Effective Time, approval for the listing of such Shurgard Common
Stock, subject only to official notice to the NYSE of issuance. The Trusts shall
cooperate with Shurgard in such listing application.

6.12 Employee Matters

(a) From and after the Effective Time, Shurgard shall employ all of the
Identified Employees on terms substantially consistent with Shurgard's current
employment practices and shall make available to all Identified Employees all
"employee benefit plans" (as defined in Section 3(3) of ERISA) sponsored or
maintained or contributed to by Shurgard or any ERISA Affiliate of Shurgard (the
"Shurgard Employee Benefit Plans").

(b) With respect to any Shurgard Employee Benefit Plans in which the Identified
Employees may be eligible to participate after the Effective Time, Shurgard
shall, or shall cause the Surviving Corporation to, (i) waive any limitations as
to pre-existing conditions, exclusions and waiting periods with respect to
participation and coverage requirements applicable to the Identified Employees
under such Shurgard Employee Benefit Plans (provided, however, that no such
waiver shall apply to a pre-existing condition, exclusion or waiting period
applicable to any Identified Employee to the extent that he or she was, as of
the Effective Time, excluded from participation or coverage in an Employee
Benefit Plan of the Companies by nature of such pre-existing condition,
exclusion or waiting period), (ii) provide each Identified Employee credit for
all accrued vacation pay with the Companies or Superior Management that is set
forth and accrued on the Final Closing Balance Sheets; and (iii) recognize all
service of the Identified Employees with the Companies, for all purposes
(including eligibility and vesting) other than benefit accrual, in any such
Shurgard Employee Benefit Plans (other than the Employee Stock Ownership Plan of
Shurgard).

(c) All accrued vacation pay for Identified Employees shall be properly
reflected on the Preliminary Closing Balance Sheets and the Final Closing
Balance Sheets.

6.13 Tax Free Reorganization

Prior to the Effective Time, each Party shall use its reasonable best efforts to
cause the Merger of the Corporations into the Surviving Corporation to qualify
as a reorganization within the meaning of the provisions of Section 368 of the
Code ("368 Reorganization") and shall not knowingly take any action that would
cause the Merger not to so qualify. Shurgard shall not knowingly take or
knowingly cause the Surviving Corporation to take any action following the
Effective Time that would cause the Merger not to qualify as a 368
Reorganization.

6.14 Registration Statement, Proxy Statement

(a) As promptly as practicable after the execution of this Agreement, the
Companies shall, with the cooperation of Shurgard prepare a proxy statement
relating to the Companies Owners' Meetings (together with any amendments thereof
or supplements thereto, notices of meetings forms of proxy and other materials
included therein the "Proxy Statement"). Shurgard shall with the cooperation of
the Trusts and the Companies prepare and file with the SEC a registration
statement on Form S-4 (together with all amendments thereto, the "Registration
Statement") in which the Proxy Statement shall be included as a prospectus, in
connection with the registration under the Securities Act of the shares of
Shurgard Common Stock to be issued to the Owners pursuant to the Merger,
including shares of Shurgard Common Stock issuable pursuant to Section 2.12, if
any. Shurgard will use its commercially reasonable best efforts to cause the
Registration Statement to become effective as promptly as practicable, and,
prior to the effective date of the Registration Statement, Shurgard shall take
all or any action required under any applicable federal or state securities laws
in connection with the issuance of Shurgard Common Stock in the Merger. Each of
Shurgard and the Companies shall furnish all information concerning it and the
holders of its securities as the other may reasonably request in connection with
such actions and the preparation of the Registration Statement and the Proxy
Statement. As promptly as practicable after the Registration Statement shall
have become effective, the Companies shall mail the Proxy Statement to the
Owners. The Proxy Statement shall include the recommendation of the respective
boards of directors of the Corporations and the respective boards of governors
of the LLCs in favor of the Merger.

(b) No amendment or supplement to the Proxy Statement or the Registration
Statement will be made by Shurgard or the Companies without the approval of the
other party (which approval shall not be unreasonably withheld, conditioned or
delayed). Shurgard will advise the Companies promptly after it receives notice
thereof, of any request by the SEC for amendment of the Registration Statement,
or comments thereon and responses thereto, or requests by the SEC for additional
information. Each of Shurgard and the Companies will use all reasonable efforts
to prepare and permit Shurgard to file any such amendments and/or respond to any
such requests as promptly as possible. Shurgard shall advise the Companies,
promptly after it receives notice thereof, of the time when the Registration
Statement has become effective or any supplement or amendment has been filed, of
the issuance of any stop order or of the suspension of the qualification of the
shares of Shurgard Common Stock issuable in connection with the Merger for
offering or sale in any jurisdiction.

(c) The information supplied by Shurgard for inclusion in the Registration
Statement or the Proxy Statement shall not, at (i) the time the Registration
Statement is declared effective, (ii) the time the Proxy Statement (or any
amendment thereof or supplement thereto) is first mailed to the Owners, (iii)
the time of the Companies Owners' Meetings, and (iv) the Effective Time, contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided, however, that no representation or warranty is made by
Shurgard with respect to information supplied in writing by the Companies or the
Trusts specifically for inclusion in the Registration Statement or the Proxy
Statement. If, at any time prior to the Effective Time, any event or
circumstance relating to Shurgard or any of its subsidiaries, or their
respective officers or directors, should be discovered by Shurgard which should
be set forth in an amendment or a supplement to the Registration Statement or
the Proxy Statement, Shurgard shall promptly inform the Companies. All documents
that Shurgard is responsible for filing with the SEC in connection with the
transactions contemplated herein will comply as to form and substance in all
material respects with the applicable requirements of the Securities Act, the
Exchange Act and the rules and regulations thereunder.

(d) The information supplied in writing by the Trusts or the Companies for
inclusion in the Registration Statement or the Proxy Statement shall not, at (i)
the time the Registration Statement is declared effective, (ii) the time the
Proxy Statement (or any amendment thereof or supplement thereto) is first mailed
to the Owners, (iii) the time of the Companies Owners' Meetings, and (iv) the
Effective Time, contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading; provided, however, that no representation or warranty is
made by the Trusts or the Companies with respect to any other information
included in the Registration Statement or the Proxy Statement. If at any time
prior to the Effective Time, any event or circumstance relating to the Companies
or their respective officers or directors, should be discovered by the Companies
which should be set forth in an amendment or a supplement to the Registration
Statement or the Proxy Statement, the Companies shall promptly inform Shurgard.

6.15 Companies Owners' Meetings

The Companies shall call and hold a meeting of their respective Owners (the
"Companies Owners' Meetings") as promptly as practicable for the purpose of
voting upon the approval of this Agreement and the Merger and at such meeting
shall submit to the Owners for their approval the Merger and this Agreement, and
the Companies shall use their best efforts to hold the Companies Owners'
Meetings as soon as practicable after the date on which the Registration
Statement becomes effective. The Companies shall, through their respective
boards of directors and boards of governors, recommend to the Owners approval of
the Merger and this Agreement and shall not withdraw or modify such
recommendation.

6.16 Affiliates of the Company

The Parties acknowledge that the Trusts, NBS and NDLC may be deemed affiliates
of the Companies under Rule 145 of the Securities Act (a "Rule 145 Affiliate").
Simultaneously with the execution of this Agreement, each of the Rule 145
Affiliates has executed and delivered to Shurgard a written agreement,
substantially in the form of Exhibit G hereto.

6.17 Shurgard Non-Compete

In the event that the Closing under this Agreement shall not occur, Shurgard
shall not, prior to January 20, 2005 (a) hire any of the employees of the
Companies or Superior Management or (b) directly or indirectly (i) develop any
self-storage facilities in the Twin Cities metropolitan area or (ii) solicit,
initiate or encourage any party to consider or discuss with Shurgard any
interest in or other transaction relating to any self-storage facilities in the
Twin Cities metropolitan area, whether directly or indirectly, through a sale of
assets, merger, purchase of equity interest, business combination, joint
venture, management contract, financing transaction, lease or otherwise.

6.18 Schwalbach and Stotesbery Non-Compete

(a) For a period of two (2) years after the Effective Date, neither of
Schwalbach nor Stotesbery, whether alone or through any Affiliate, shall engage
in, be employed by, perform services for, participate in the ownership,
management, control or operation of, or otherwise be connected with, either
directly or indirectly, the self storage business or any self storage facility
(including without limitation the acquisition, ownership, development, operation
and/or disposition of self storage facilities) in the State of Minnesota, other
than (i) as a shareholder of Shurgard or (ii) through the ownership of less than
2% of the outstanding securities of a publicly traded company.

(b) In the event of a breach of Section 6.18(a) by Schwalbach or Stotesbery,
Shurgard shall be entitled, in addition to any remedies they might have under
this Agreement or at Law, to injunctive and other equitable relief, including
specific performance, to prevent or curtail any threatened or actual breach of
Section 6.18(a) by Schwalbach or Stotesbery.

ARTICLE VII
CLOSING CONDITIONS

7.1 Conditions to Obligations of Shurgard, Merger Subsidiary, the Companies and
the Owners

The respective obligations of each Party to consummate the Merger shall be
subject to the fulfillment at or prior to the Closing of the following
conditions, any or all of which may be waived, in whole or in part, to the
extent permitted by applicable Law:

(a) The Companies Owners' Meetings shall have taken place and the Company
Shareholder Approval and the LLC Members Approval shall have been obtained.

(b) None of Shurgard, Merger Subsidiary, the Companies or the Owners shall be
subject to any final order, decree, or injunction of a court of competent
jurisdiction within the United States that is then in effect and has the effect
of making the Merger illegal or otherwise prohibiting the consummation of the
Merger; provided that each of the Parties shall have used all commercially
reasonable efforts to prevent the entry of any such order, decree or injunction.

(c) The shares of Shurgard Common Stock to be delivered pursuant to this
Agreement shall have been duly authorized for listing on the NYSE, subject only
to official notice of issuance.

(d) The Registration Statement shall have been declared effective and shall be
effective at the Effective Time, and no stop order suspending effectiveness
shall have been issued, and no action, suit, proceeding or investigation by the
SEC to suspend the effectiveness thereof shall have been initiated and be
continuing, and all necessary approvals under state securities laws and the
Securities Act or the Exchange Act relating to the issuance or trading of the
shares of Shurgard Common Stock shall have been received.

(e) All Authorizations, consents, approvals, exemptions and filings required by
any Governmental Entities or any other Person in connection with the Merger and
the transactions contemplated hereby shall have been made or obtained and the
Parties shall have received satisfactory evidence thereof.

7.2 Conditions to Obligations of Shurgard and Merger Subsidiary

The respective obligations of Shurgard and Merger Subsidiary to consummate the
Merger shall be subject to the fulfillment at or prior to the Closing of the
following additional conditions, any or all of which may be waived by Shurgard,
in whole or in part, to the extent permitted by applicable Law:

(a) Each of the representations and warranties of the Trusts and the Companies
contained in this Agreement shall be true and correct as of the Closing as
though such representations and warranties were made at such time, except that
those representations and warranties that address matters only as of the date
hereof or another particular date shall remain true and correct as of such date,
and except in any case for any inaccuracies of representations and warranties
that, individually and in the aggregate, have not had a material adverse effect
on the business, results of operations, financial condition or prospects of the
Companies, taken as a whole. Shurgard shall have received a certificate to the
foregoing effect signed by the Trusts and an authorized officer of the
Companies.

(b) The Trusts and the Companies shall have performed and complied in all
material respects with all covenants required by this Agreement to be performed
or complied with by them on or prior to the Closing, and Shurgard shall have
received a certificate to such effect signed by the Trusts and an authorized
officer of the Companies.

(c) Shurgard shall be satisfied, in its reasonable discretion, with the results
of its property-level due diligence reviews which shall relate exclusively to
(i) storage center financial audits, (ii) on-site review of deferred
maintenance, (iii) storage center facility inspections and (iv) review of
customer lease, rental and occupancy agreements; provided that (A) Shurgard
shall complete such reviews within fourteen (14) days following the date of this
Agreement and provide to the Companies a copy of the property inspection reports
prepared by or for Shurgard in connection with such property-level due diligence
reviews and (B) Shurgard shall notify the Companies in writing promptly after
identifying any claims, defects or deficiencies during such due diligence
review. If Shurgard desires to terminate this Agreement because of a failure to
meet the condition set forth in this Section 7.2(c), then it must, within the
fourteen (14) day period set forth above, provide to the Owners written notice
of any claim, defect and/or or deficiency identified during its property-level
due diligence review and provide to the Companies the opportunity, for a period
of sixty (60) days following such notice, to cure any claim, defect or
deficiency identified by Shurgard in such notice. Notwithstanding the foregoing,
in no event shall Shurgard have the option to terminate this Agreement if the
aggregate value of all claims, defects and deficiencies identified by Shurgard
in the notice referenced above does not exceed $75,000 (excluding any claims,
defects or deficiencies identified by Shurgard prior to execution of this
Agreement). If Shurgard does not exercise its right to terminate this Agreement
as a result of the failure to meet the conditions set forth in this
Section 7.2(c), then the right to terminate this Agreement as a result of this
condition shall be waived and the amount of any claims, defects or deficiencies
identified by Shurgard during its property-level due diligence or, within the
scope of the property-level due diligence, prior to the execution of this
Agreement shall not be applied to the Deductible.

(d) Briggs and Morgan; P.A. counsel for the Owners and the Companies, shall have
delivered to Shurgard a written opinion, dated the Closing Date, in
substantially the form of the attached Exhibit H.

7.3 Conditions to Obligations of the Trusts and Companies

The obligation of the Trusts and the Companies to consummate the Merger shall be
subject to the fulfillment at or prior to the Closing of the following
additional conditions, any or all of which may be waived by the Owner and the
Companies, in whole or in part, to the extent permitted by applicable Law:

(a) Each of the representations and warranties of Shurgard and the Merger
Subsidiary contained in this Agreement, shall be true and correct as of the
Closing as though such representations and warranties were made at such time,
except that those representations and warranties that address matters only as of
a particular date shall remain true and correct as of such date, and except in
any case for any inaccuracies of representations and warranties that,
individually or in the aggregate, have not had a Shurgard Material Adverse
Effect. The Companies and the Trusts shall have received a certificate to the
foregoing effect signed by the President or other authorized officer of
Shurgard.

(b) Shurgard and Merger Subsidiary shall have performed and complied in all
material respects with all covenants required by this Agreement to be performed
or complied with by them on or prior to the Closing, and the Owners shall have
received a certificate to such effect signed by the President or other
authorized officer of Shurgard.

(c) Shurgard shall continue to qualify as a REIT under Sections 856 through 858
of the Code.

(d) Perkins Coie LLP, counsel for Shurgard, shall have delivered to the Owners a
written opinion, dated the Closing Date, in substantially the form of the
attached Exhibit I.

ARTICLE VIII
TERMINATION

8.1 Termination

This Agreement may be terminated at any time prior to the Effective Time only:

(a) by mutual written consent of Shurgard and the Companies;

(b) by either Shurgard or the Companies if the Merger shall not have been
consummated on or before June 30, 2003; provided, however, that the right to
terminate this Agreement under this subsection (b) shall not be available to any
party whose failure to fulfill any obligation under this Agreement has been the
cause of, or resulted in, the failure of the Effective Time to occur on or
before such date;

(c) by either the Shurgard or the Companies, if there shall be any Law that
makes consummation of the Merger illegal or if any Order enjoining Shurgard or
the Companies from consummating the Merger is entered and such Order shall
become final and nonappealable; provided, however, that the party seeking to
terminate this Agreement pursuant to this subsection (c) shall have used all
commercially reasonable efforts to remove such Order;

(d) by either Shurgard or the Companies if the Corporation Shareholder Approval
or the LLC Member Approval shall not have been obtained;

(e) by the Companies, in the event of a material breach by Shurgard of any
representation, warranty or agreement contained herein that has not been cured,
or reasonable efforts to cure such breach have not been taken, within thirty
(30) days of receipt by Shurgard of notice of such breach or if such breach is
not curable by June 30, 2003; or

(f) by Shurgard, in the event of a material breach by the Companies or the
Trusts of any representation, warranty or agreement contained herein that has
not been cured, or reasonable efforts to cure such breach have not been taken,
within thirty (30) days of receipt by Shurgard of notice of such breach or it
such breach is not curable by June 30, 2003.

8.2 Effect of Termination

Except as provided in the next sentence of this Section 8.2, in the event of the
termination of this Agreement pursuant to provision of Section 8.1, the
obligations of the Parties to consummate the Merger will expire, and none of the
Parties will have any further obligations under this Agreement except pursuant
to Sections 6.2, 6.7, 6.17 and 10.10. Nothing herein shall relieve any party
from liability for the willful breach of any of its representations, warranties,
covenants or agreements set forth in this Agreement.

ARTICLE IX
INDEMNIFICATION

9.1 Survival

(a) All representations and warranties contained in this Agreement or in any
certificate delivered pursuant to this Agreement shall survive the Effective
Time until the second anniversary of the Effective Time; provided, however, that
(i) the representations and warranties of the Trusts and the Companies set forth
in Sections 3.1, 3.2, 3.3, 3.4, and of the Trusts set forth in Sections 4.1, 4.3
and 4.4 shall survive indefinitely, (ii) the representations and warranties of
Shurgard set forth in Sections 5.1, 5.2, 5.3 and 5.4 shall survive indefinitely,
(iii) the representations and warranties of the Trusts and the Companies set
forth in Section 3.12 shall survive until the expiration of the applicable
statute of limitations, and (iv) any claim relating to fraud shall survive the
Effective Time indefinitely. The covenants and agreements contained in this
Agreement shall survive the Closing and shall continue until all obligations
with respect thereto shall have been performed or satisfied or shall have been
terminated in accordance with their terms. Without limiting the generality of
the foregoing, the indemnification obligations set forth in Section 9.2(a) (v),
(vi) and (vii) shall survive and continue indefinitely and the indemnification
obligations set forth in Sections 9.2(a)(iii) and (iv) shall survive and
continue for the applicable statute of limitations.

(b) The indemnification obligations contained in this Article IX shall terminate
on the expiration of the applicable survival periods set forth in
Section 9.1(a); provided, however, that such indemnification obligations shall
not terminate with respect to a particular matter as to which, before the
expiration of such survival period, the Party seeking indemnification has made a
claim by delivering written notice of such claim to the other Party or Parties,
which notice shall specify in reasonable detail the nature and amount of such
claim, shall state the basis on which such claim is made and shall include, if
applicable, supporting documentation.

9.2 Indemnification by Trusts

(a) Subject to Sections 9.1 and 9.4, from and after the Effective Time, each of
the Trusts, jointly and severally, shall indemnify, defend and hold Shurgard,
the Surviving Corporation and their Affiliates (the "Shurgard Indemnified
Parties") harmless from and against, and shall reimburse the Shurgard
Indemnified Parties for, any and all losses, obligations, deficiencies, damages,
liabilities, claims, judgments, orders, awards, fines, penalties, and costs or
expenses (including, without limitation, the amount of any settlement entered
into pursuant hereto, and all reasonable legal, accounting and other expenses)
("Losses") arising out of, based on or in connection with:

(i) any inaccuracy in any representation or breach of any warranty made by the
Companies or the Trusts in this Agreement or in any certificate delivered
pursuant hereto (except representations and warranties made by the Trusts in
Article IV);

(ii) any failure by any of the Companies or the Trusts to perform or comply with
any covenant or agreement in this Agreement;

(iii) any liability of any of the Companies or Superior Management for Federal
Income Taxes assessed during, attributable to or arising out of a taxable period
of the Companies or Superior Management ending on or prior to the Effective Time
(for any taxable period that includes but does not end on the Effective Time,
that portion of such liabilities for the period up to the Effective Time);

(iv) without limiting the generality of the indemnification based on Section
9.2(a)(iii), any liability of the Shurgard Indemnified Parties, for Federal
Income Taxes attributable to or arising out of any inaccuracy in any
representation or breach of any warranty made by the Companies or the Trusts in
Section 3.12 or Section 2.10(e);

(v) any liability of the Companies or Superior Management (i) to any of their
employees, past or present, excluding any amounts owed for payroll taxes due on
behalf of any such employees which are governed by 9.2(a)(iii), other than
liabilities of the Surviving Corporation to the Identified Employees arising
after the Effective Time, or (ii) arising out of or in connection with any
Employee Benefit Plan;

(vi) any liability of any nature whatsoever arising out of the operation or
ownership of any real property included in the Unrelated Assets or otherwise
attributable to or related to the Unrelated Assets, including any liability of
any nature whatsoever of Superior Management and including any liability arising
from the Unrelated Assets Transfer, the repayment of Indebtedness or the
Recapitalization; and

(vii) any liability to Lehman Brothers incurred in connection with the
transactions contemplated by this Agreement.

(b) Subject to Sections 9.1 and 9.4, from and after the Effective Time, each of
the Trusts, severally and not jointly, shall indemnify, defend and hold the
Shurgard Indemnified Parties harmless from and against, and shall reimburse the
Shurgard Indemnified Parties for any and all Losses arising out of, based on or
in connection with any inaccuracy in any representation or breach of any
warranty made by such Trust in Article IV of this Agreement.

(c) For purposes of determining the amount of any Losses for this Section 9.2
only, losses, obligations, deficiencies, damages, liabilities, claims,
judgments, orders, awards, fines, penalties, and costs or expenses (including,
without limitation, the amount of any settlement entered into pursuant hereto,
and all reasonable legal, accounting and other expenses) arising from breaches
of representations and warranties contained in any particular Section of
Article III that are qualified as to materiality shall be deemed to be material
only at such time as they exceed $100,000 in the aggregate for that particular
Section, at which time, the entire amount of such losses, obligations,
deficiencies, damages, liabilities, claims, judgments, orders, awards, fines,
penalties, and costs or expenses (including, without limitation, the amount of
any settlement entered into pursuant hereto, and all reasonable legal,
accounting and other expenses) shall be counted as Losses.

9.3 Indemnification by Shurgard

Shurgard shall indemnify, defend and hold the Owners and their heirs, personal
representatives, successors and assigns (the "Owners Indemnified Parties")
harmless from and against, and shall reimburse the Owners Indemnified Parties,
for, any and all Losses arising out of, based on or in connection with (a) any
inaccuracy in any representation or breach of any warranty made by Shurgard in
this Agreement or in any certificate delivered pursuant hereto, or (b) any
failure by Shurgard to perform or comply with any covenant or agreement in this
Agreement.

9.4 Limitations on Amount

(a) The Shurgard Indemnified Parties shall not be entitled to receive any
indemnification payment with respect to any claims for indemnification under
Section 9.2 until the aggregate Losses for which such Shurgard Indemnified
Parties would be otherwise entitled to receive indemnification exceed $250,000
(the "Deductible"), and then only to the extent that such aggregate Losses
exceed the Deductible. Notwithstanding the foregoing, Losses incurred by
Shurgard Indemnified Parties arising out of or with respect to matters set forth
in Section 9.2(a) (v), (vi) and (vii) shall not be subject to the Deductible,
but shall instead be indemnified by the Trusts from the first dollar incurred.

(b) The aggregate amount for which the Trusts shall be liable for
indemnification pursuant to Section 9.2 shall not exceed $10,000,000; provided,
however, that the limitation set forth in this Section 9.4(b) shall not apply to
any right to indemnification based on (i) Section 9.2(a)(iii) or (iv) which
shall, instead, be governed by Section 9.4(c) or (ii) based on Sections
9.2(a)(v), (vi) or (vii), or based on fraud which shall have no limitation.

(c) The aggregate amount for which the Trusts shall be liable for
indemnification pursuant to Section 9.2(a)(iii) and (iv) shall not exceed
$40,000,000.

9.5 Procedure for Third Party Claims

(a) The Shurgard Indemnified Parties and the Owners Indemnified Parties, as
applicable (the "Indemnified Parties") agree to give prompt notice to the other
Parties (the "Indemnifying Parties") of the assertion of any claim by third
party or the commencement of any suit, action or proceeding by a third party (a
"Third Party Claim") in respect of which indemnity may be sought under this
Article IX; provided, that the failure to give such notice shall not affect the
rights of the Indemnified Parties except to the extent the Indemnifying Parties
are materially prejudiced by such failure. The notice shall state the
information then available regarding the amount and nature of such claim,
liability or expense and shall specify the provision or provisions of this
Agreement under which the liability or obligation is asserted.

(b) If the Indemnifying Parties admit that the Indemnified Parties are entitled
to indemnification with respect to such claim, then the Indemnifying Parties
shall have the right, on written notice given to Indemnified Parties within
thirty (30) days after receipt of the notice from the Indemnified Parties of any
Third Party Claim, to assume the defense or handling of such Third Party Claim,
at the Indemnifying Parties sole expense, with counsel reasonably acceptable to
the Indemnified Parties in connection with conducting the defense or handling of
such Third Party Claim, and the Indemnifying Parties shall defend or handle the
same in consultation with the Indemnified Parties, shall keep Indemnified
Parties timely apprised of the status of such Third Party Claim and shall not,
without the prior written consent of the Indemnified Parties, directly or
indirectly assume any position or take any action that would impose any
obligation of any kind on or restrict the actions of the Indemnified Parties in
any material respect. The Indemnifying Parties shall not, without the prior
written consent of the Indemnified Parties, which consent shall not be
unreasonably withheld, conditioned or delayed, agree to a settlement of any
Third Party Claim that could directly or indirectly lead to liability or create
any financial or other obligation on the part of the Indemnified Parties for
which the Indemnified Parties are not entitled to indemnification hereunder. The
Indemnified Parties shall cooperate with the Indemnifying Parties and shall be
entitled to participate in the defense or handling of such Third Party Claim
with its own counsel and at its own expense. Notwithstanding the foregoing, in
the event the Indemnifying Parties fail to conduct the defense or handling of
any Third Party Claim in good faith after having assumed such defense or
handling, then the provisions of Section 9.5(c) shall govern.

(c) If the Indemnifying Parties do not give written notice to the Indemnified
Parties, within thirty (30) days after receipt of the notice from the
Indemnified Parties of any Third Party Claim, of their election to assume the
defense or handling of such Third Party Claim, then the Indemnified Parties may,
at the Indemnifying Parties' expense, select counsel in connection with
conducting the defense or handling of such Third Party Claim and defend or
handle such Third Party Claim in such manner as it may deem appropriate,
provided, however, that the Indemnified Parties shall keep the indemnifying
party timely apprised of the status of such Third Party Claim and shall not
settle such Third Party Claim without the prior written consent of the
Indemnifying Parties which consent shall not be unreasonably withheld,
conditioned or delayed. If the Indemnified Parties defend or handle such Third
Party Claim, the Indemnifying Parties shall cooperate with the Indemnified
Parties and shall be entitled to participate in the defense or handling of such
Third Party Claim with its own counsel and at their own expense.

ARTICLE X
GENERAL PROVISIONS

10.1 Amendment and Modification

Subject to applicable Law, this Agreement may be amended, modified or
supplemented only by written agreement of Shurgard, Merger Subsidiary, the
Companies and the Trusts at any time prior to the Effective Time with respect to
any of the terms contained herein. This Agreement may not be amended except by
an instrument in writing signed on behalf of each of the Parties hereto.

10.2 Tax Matters

The following provisions shall govern the allocation of responsibility as
between the Companies and Shurgard for certain Tax matters following the
Closing.

(a) The Parties acknowledge that the subchapter S election currently in effect
for the Corporations will be terminated as of the consummation of the Merger.
The income of the LLCs and the Corporations for the period commencing January 1,
2003 and ending as of the date of the Closing will be included in the Tax
Returns of the Companies. The income generated by Surviving Corporation
following the date of Closing will be included in the Shurgard Tax Returns.

(b) The Trusts shall prepare or cause to be prepared and file or cause to be
filed all Tax Returns for the Companies for all periods ending on or prior to
the Closing Date which are filed after the Closing Date and shall pay all Taxes
due with respect to such Tax Returns, to the extent such Taxes are not included
in or are in excess of the amounts reserved therefor on the Final Closing
Balance Sheets, as finally determined in accordance with Section 2.11. The
Trusts shall permit Shurgard to review and comment on each such Tax Return
described in the preceding sentence prior to filing. To the extent required by
applicable law, the Owners shall include any income, gain, loss, deduction or
other tax items for such periods on their Tax Returns in a manner consistent
with the Schedule K-1s prepared for the Owners for such periods.

10.3 Obligations of Schwalbach and Stotesbery

(a) Schwalbach formed and currently controls the Schwalbach Trust and will
obtain substantial benefits from the consummation of the Merger. Accordingly,
the obligations of the Schwalbach Trust, including the obligations set forth in
Article IX, shall be the joint and several obligations of Schwalbach and the
Schwalbach Trust; provided, however, that with respect to obligations of the
Schwalbach Trust other than those set forth in Article IX, the obligations of
Schwalbach under this Agreement shall be limited to the amount of any assets
removed from the Schwalbach Trust after the date of this Agreement and prior to
the Effective Date.

(b) Stotesbery formed and currently controls the Stotesbery Trust and will
obtain substantial benefits from the consummation of the Merger. Accordingly,
the obligations of the Stotesbery Trust, including the obligations set forth in
Article IX, shall be the joint and several obligations of Stotesbery and the
Stotesbery Trust; provided, however, that with respect to obligations of the
Stotesbery Trust other than those set forth in Article IX, the obligations of
Stotesbery under this Agreement shall be limited to the amount of any assets
removed from the Stotesbery Trust after the date of this Agreement and prior to
the Effective Date.

10.4 Waiver of Compliance; Consents

Any failure of Shurgard or Merger Subsidiary on the one hand, or the Companies
and the Owners on the other hand, to comply with any obligation, covenant,
agreement, or condition herein may be waived by the Companies and the Trusts or
Shurgard, respectively, only by a written instrument signed by an officer of the
Party granting such waiver, but such waiver or failure to insist upon strict
compliance with such obligation, covenant, agreement, or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure. Whenever this Agreement requires or permits consent by or on behalf of
any Party hereto, such consent shall be given in writing. Merger Subsidiary
agrees that any consent or waiver of compliance given by Shurgard hereunder
shall be conclusively binding upon Merger Subsidiary, whether or not given
expressly on their behalf.

10.5 Notices

All notices and other communications hereunder shall be in writing and shall be
deemed given when delivered personally by commercial courier service or
otherwise, or by telecopier, or three (3) days after such notice is mailed by
registered or certified mail (return receipt requested) to the Parties at the
following addresses (or at such other address for a Party as shall be specified
by like notice):

(a) if to Shurgard or Merger Subsidiary or, after the Closing, to the Companies,
to:

Shurgard Storage Centers, Inc.

1155 Valley Street

Suite 400

Seattle, WA 98109-4426

Attention: General Counsel

FAX: (206) 624-1645

With a copy to:

Perkins Coie LLP

1201 Third Avenue

40th Floor

Seattle, WA 98101

Attention: Michael E. Stansbury

FAX: (206) 583-8500

and

(b) If to the Owners or, prior to the Closing, the Companies, to:

Gerald A. Schwalbach

Patrick L. Stotesbery

601 Carlson Parkway

Suite 350

Minnetonka, MN 55305

FAX: (952) 404-3389


with a copy to:

Briggs & Morgan P.A.

2400 IDS Center

80 South 8th Street

Minneapolis, MN 55402

Attention: Brian D. Wenger, Esq.

FAX: (612) 334-8650

10.6 Assignment

This Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of the Parties hereto and their respective successors and
permitted assigns, but neither this Agreement nor any of the rights, interests,
or obligations hereunder shall be assigned by any of the Parties hereto without
the prior written consent of the other Parties. This Agreement is not intended
to confer upon any other person, except the Parties hereto, any rights or
remedies hereunder, and no third person shall be a third party beneficiary of
this Agreement.

10.7 Governing Law

This Agreement shall be governed by the laws of the State of Washington, without
regard to conflicts of law principles.

10.8 Counterparts

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, and all of which together shall constitute one and the
same instrument. The counterparts to this Agreement may be executed and
delivered by facsimile and the recipient may rely upon such facsimile as if it
were an original.

10.9 Interpretation

The Table of Contents, article and section headings contained in this Agreement
are inserted for reference purposes only and shall not affect the meaning or
interpretation of this Agreement. This Agreement shall be construed without
regard to any presumption or other rule requiring the resolution of any
ambiguity regarding the interpretation or construction hereof against the Party
causing this Agreement to be drafted.

10.10 Publicity

Upon execution of this Agreement, the Parties shall jointly issue a press
release, as agreed upon by them. The Parties intend that all future statements
or communications to the public or press regarding this Agreement or the Merger
will be mutually agreed upon by them, except as provided in the following
sentence. None of the Parties shall, without such mutual agreement or the prior
consent of the others, file any documents or issue any statement or
communication to the public or to the press regarding this Agreement, or any of
the terms, conditions, or other matters with respect to this Agreement, except
as required by Law or the rules of the NYSE and then only (a) upon the advice of
such Party's legal counsel; (b) to the extent required by Law or the rules of
the NYSE; and (c) following prior notice to, and consultation with, the other
Party (which notice shall include a copy of the proposed statement or
communication to be issued to the press or public). The foregoing shall not
restrict Shurgard's or the Companies' communications with their employees or
customers in the ordinary course of business.

10.11 Entire Agreement

This Agreement, including the exhibits and schedules hereto, embodies the entire
agreement and understanding of the Parties hereto in respect of the subject
matter contained herein. This Agreement supersedes all prior agreements and the
understandings between the Parties with respect to such subject matter,
including the Term Sheet dated January 20, 2003 by and between Shurgard and the
Trusts, but excluding the Confidentiality Agreement between Shurgard and the
Companies dated December 16, 2002 and the Confidentiality Agreements between the
Companies and Shurgard dated September 23, 2002 and December 16, 2002, which
Confidentiality Agreements shall terminate on the Effective Date, only upon the
Closing of the transactions contemplated hereby.

10.12 Severability

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of Law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated by this Agreement is not affected in any manner materially adverse
to any Party. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated by this Agreement be consummated as
originally contemplated to the fullest extent possible.

10.13 Specific Performance

The Parties hereto agree that irreparable damage would occur in the event any
provision of this Agreement was not performed in accordance with the terms
hereof and that the Parties shall be entitled to specific performance of the
terms hereof, in addition to any other remedy at Law or in equity.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

IN WITNESS WHEREOF

, the Parties hereto have executed this Agreement and Plan of Merger as of the
date first above written.



SHURGARD STORAGE CENTERS, INC.

By: /s/ Harrell Beck

Name: Harrelll Beck

Title: Senior Vice President

SSCI MINNESOTA CORPORATION

By: /s/ Harrell Beck

Name: Harrell Beck

Title: Senior Vice President

TWO S PROPERTIES, INC.

By: /s/ Patrick L. Stotesbery

Name: Patrick L. Stotesbery

Title: Trustee

THREE S PROPERTIES, INC.

By: /s/ Patrick L. Stotesbery

Name: Patrick L. Stotesbery

Title: Trustee

SUPERIOR STORAGE I, LLC

By: /s/ Patrick L. Stotesbery

Name: Patrick L. Stotesbery

Title: Trustee

SUPERIOR STORAGE II, LLC.

By: /s/ Patrick L. Stotesbery

Name: Patrick L. Stotesbery

Title: Trustee

SUPERIOR WOODBURY, LLC.

By: /s/ Patrick L. Stotesbery

Name: Patrick L. Stotesbery

Title: Trustee

Revocable Trust of Patrick C. Stotesbery Created under Agreement dated
January 27, 1999

By: /s/ Patrick L. Stotesbery

Patrick L. Stotesbery, Trustee

Revocable Trust of Gerald A. Schwalbach Created under Agreement dated
December 23, 1998

By: /s/ Gerald A. Schwalbach
Gerald A. Schwalbach, Trustee

/s/ Gerald A. Schwalbach


Gerald A. Schwalbach, individually



/s/ Patrick L. Stotesbery


Patrick L. Stotesbery, individually

